Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 1 of 128 PageID #:3604

                                                                                  1

   1                     IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
   2                              EASTERN DIVISION
   3    UNITED STATES OF AMERICA,                       )   Docket No. 15 CR 623
                                                        )
   4                                  Plaintiff,        )
                                                        )
   5                    vs.                             )
                                                        )
   6    MICHAEL P. HALDORSON,                           )   Chicago, Illinois
                                                        )   November 3, 2017
   7                                  Defendant.        )   9:45 o'clock a.m.
   8                         TRANSCRIPT OF PROCEEDINGS
                     BEFORE THE HONORABLE MATTHEW F. KENNELLY
   9
  10    APPEARANCES:
  11
        For the Plaintiff:            HON. ZACHARY T. FARDON
  12                                  United States Attorney
                                      BY: MR. BOLLING W. HAXALL
  13                                       MR. BRIAN WALLACH
                                      219 S. Dearborn St., Suite 500
  14                                  Chicago, Illinois 60604
  15
  16    For the Defendant:            LAW OFFICE OF FRANCIS C. LIPUMA
                                      BY: MR. FRANCIS C. LIPUMA
  17                                  105 West Adams Street, 35th Floor
                                      Chicago, IL 60603
  18                                  (312) 675-0089
  19
  20
  21
  22
        Court Reporter:               MS. CAROLYN R. COX, CSR, RPR, CRR, FCRR
  23                                  Official Court Reporter
                                      219 S. Dearborn Street, Suite 2102
  24                                  Chicago, Illinois 60604
                                      (312) 435-5639
  25
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 2 of 128 PageID #:3605

                                                                                  2

   1      (The following proceedings were had in open court:)
   2               THE CLERK: 15 CR 623, USA v. Haldorson.
   3               MR. LIPUMA: Frank Lipuma on behalf of Mike
   4    Haldorson, who is present in court.
   5               MR. HAXALL: Good morning, your Honor. Bolling
   6    Haxall and Brian Wallach on behalf of the United States.
   7               THE COURT: You go first.
   8               MR. HAXALL: First and last, and they go second?
   9               MR. LIPUMA: First.
  10               THE COURT: They have the burden of proof, searches
  11    without warrants.
  12               So let me just put on the record, I re-reviewed --
  13    well, I didn't re-review it -- I reviewed the transcript of
  14    all of the sessions of the hearing. I have a rough version of
  15    it, but it's -- when I say "rough," it's like 98 percent, at
  16    least, within the last day and looked at all the exhibits. So
  17    I'm up to speed.
  18               So, Mr. Haxall, you can go ahead.
  19               MR. HAXALL: Thank you. Judge, as kind of an initial
  20    matter, I wanted to address, given all the filings in this
  21    case, in general terms what the issues are before the Court
  22    and really what they're not.
  23               The primary issue is was the search of the
  24    defendant's car on June 23rd constitutional.
  25               The second question the Court has to decide is
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 3 of 128 PageID #:3606

                                                                                  3

   1    whether or not the initial entry of the officers into the
   2    defendant's bedroom to look for explosives requires
   3    suppression of the items later recovered pursuant to the
   4    search warrant.
   5               A couple of things that are not issues before the
   6    Court. First is the voluntariness of Allyson Figus' consent
   7    to search the apartment. That issue is not raised by the
   8    defendant in his filings. It is not before the Court now.
   9    And that's relevant because during the hearing, there were
  10    many, many questions pertaining to whether or not the officers
  11    used the defendant's keys to unlock the ground floor door.
  12               First of all, although I will concede it was a
  13    somewhat tepid response, the officers generally said they
  14    thought they didn't, they thought it was unlocked. But even
  15    if it was locked, that issue goes to the voluntariness of
  16    consent. Nothing was recovered from that trip up those stairs
  17    to the landing. Ms. Figas gave consent, which, again, is not
  18    before the Court. There has been no affidavit from Ms. Figas,
  19    no information that her consent was anything but voluntary.
  20    And because this case is -- this issue is really not before
  21    the Court, we didn't give the Court these cases, but I have
  22    them if the Court requires. United States v. Robles-Ortega,
  23    348 F.3d 679, it's a Seventh Circuit case from 2003, noting
  24    that, "The critical issue is whether the consent was obtained
  25    by means sufficiently distinguishable from an illegal and
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 4 of 128 PageID #:3607

                                                                                  4

   1    violent entry so as to be purged of the primary taint."
   2               Here the officers, even assuming they used the
   3    defendant's keys to get in, knocked on the door. There was no
   4    guns, no cuffs, no show of force. There's no evidence
   5    discovered during that walk to the second floor that would
   6    render the consent involuntary.
   7               The same point is made in United States v. Valencia,
   8    913 F.2d 378, a Seventh Circuit case from 1990.
   9               THE COURT: 19-? 378?
  10               MR. HAXALL: Sorry. 913 F.2d 378. It's a Seventh
  11    Circuit case from 1990.
  12               Again, the point in that case, the initial entry into
  13    the apartment, even assuming it was illegal, did not taint the
  14    defendant's subsequent consent to search. In that case, one
  15    of the factors -- and I'll concede that there was a time
  16    pass -- but one of the major factors was that the police found
  17    no evidence as a result of the entry and discovered no
  18    information they could use to influence the defendant's
  19    consent to search. Again, however, that's not before the
  20    Court.
  21               Also not before the Court is the validity of the
  22    warrant to search the defendant's storage garage. In
  23    questioning, the defendant seemed to indicate that because
  24    drugs were not ultimately recovered from inside that storage
  25    garage, that somehow there was dishonesty about the dog
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 5 of 128 PageID #:3608

                                                                                  5

   1    alerting. There's no evidence of that. No Franks challenge
   2    has been presented as to the search warrant. That issue is
   3    not before the Court.
   4               Also not before the Court is the validity of the
   5    warrant to search the apartment that was obtained after the
   6    initial sweep through the defendant's apartment -- or bedroom,
   7    which I'll discuss in a moment. There's no Franks challenge
   8    to the validity of that warrant.
   9               There has been an indication that some of the
  10    sequencing of events in that affidavit was different than in
  11    the report, but, ultimately, there's no dispute that what was
  12    contained in the search warrant was -- occurred before the
  13    writing of that warrant and presented to the judge.
  14               So I do want to discuss kind of the issues that are
  15    before the Court. And really -- I know the Court hears us
  16    make this argument to juries all the time -- this is really a
  17    case where it's just common sense much of what occurred here.
  18               What the officers were doing is also corroborated by
  19    other information: phone records, the squad cam video, and
  20    the testimony of other officers.
  21               The cross-examination of the government's witnesses
  22    show that they absolutely made some mistakes, and I will
  23    address those in a little bit. But, ultimately, these
  24    mistakes were really just an effort to protect the informant's
  25    identity, and there's nothing inappropriate about that as the
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 6 of 128 PageID #:3609

                                                                                  6

   1    officers went through their duties. And none of this, none of
   2    their mistakes, changes the ultimate facts of this case.
   3               So number one was June 1st, 2015. Did the officers
   4    have probable cause to believe that the defendant delivered
   5    cocaine to the informant on that date.
   6               Now, prior to the controlled delivery, the informant
   7    provided information that someone known to him as Mike Jones
   8    was involved in narcotics trafficking. He provided a
   9    photograph of the car used by Mike Jones, and that license
  10    plate said MKJNZ; Mike Jones for short. That's consistent
  11    with the name provided by the informant.
  12               Now, the car registration for that car confirms that
  13    it was the defendant's.
  14               The defendant -- or, sorry. The informant then
  15    identified a photograph of Mr. Haldorson as a person known to
  16    him as Mike Jones. The -- Investigator Insley then ran a
  17    criminal history on the defendant that showed a significant
  18    criminal history, including narcotics cases.
  19               Now, as far as the alias Mike Jones, during his
  20    testimony, the defendant even acknowledged that's an alias he
  21    uses.
  22               The informant also provided a telephone number that
  23    he said was for Mike Jones. Now, telephone records confirm
  24    that that phone belongs to Mr. Haldorson. Just to confirm,
  25    this information that it was registered to Mr. Haldorson was
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 7 of 128 PageID #:3610

                                                                                  7

   1    not available to the police before these events, and we are
   2    not relying on it for probable cause, but what they do is they
   3    corroborate the information from the informant and from
   4    Officer Insley as to the phone number he said was in
   5    communication with the informant. The phone number is
   6    registered to the defendant.
   7               So on June 1st, there are numerous communications
   8    between the defendant's phone number and that of the CI,
   9    including phone calls. And in these charts, your Honor, I
  10    think you will likely recall, but the bold portions are phone
  11    calls. The yellow highlighting is when the defendant's phone
  12    was the originating number. So placing the call or sending
  13    the text message.
  14               So in this case, there were calls at 8:50 and 9:00
  15    o'clock, including one placed by the defendant at 9:00.
  16    That's important because at 9:03, the recorder is activated.
  17    It makes sense, it's common sense, the recorder is activated
  18    because officers believed the transaction was about to occur,
  19    presumably and inferentially, based on the phone call with the
  20    defendant three minutes earlier. So at this point, officers
  21    believe that the person using the defendant's phone was on his
  22    way to deliver drugs to the informant. And the timing is
  23    important as to 9:03 because it then backs up these phone
  24    records.
  25               At 9:16, there's another phone call, and that call is
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 8 of 128 PageID #:3611

                                                                                  8

   1    picked up by the audio recorder, which the officers also could
   2    hear in realtime; the voice on the defendant's phone
   3    acknowledging that he was on his way to meet the informant.
   4               Same thing at 9:26. It's clear that the person using
   5    this phone was on his way to meet the informant. And a short
   6    time later, the defendant's car arrived at that Walmart
   7    parking lot. It's the same car that was in the picture shown
   8    to the officers as belonging to Mike Jones and the
   9    surveillance officer, Officer Marzetta, told you that he could
  10    see that license plate.
  11               There is then the recording of the drug deal. It is
  12    very clear from that recording, your Honor, that there was a
  13    narcotics transaction that occurred in the defendant's car
  14    shortly after the defendant's phone was in communication to
  15    meet with the CI. The CI turned over a white, powdery
  16    substance that was confirmed to be cocaine. He also said that
  17    Mike Jones was the person who provided it.
  18               At that time, the informant also said there was a
  19    gun, although there is nothing in the transcript that
  20    indicates it.
  21               At that point, the CPAT officers had probable cause
  22    to arrest defendant for distribution of cocaine, in violation
  23    of 720 ILCS 570/401. That probable cause did not dissipate by
  24    June 23rd.
  25               In our filing, and I'm going to quote it now, we
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 9 of 128 PageID #:3612

                                                                                  9

   1    cited United States v. Mitchell, a Seventh Circuit case out of
   2    2013. It's unreported. It's at 523 Fed. Appx. 411, and I'm
   3    going to quote from page 414: And that arrest, although made
   4    while Mitchell was driving his car, was based on Mitchell's
   5    participation in the controlled drug buy a month earlier.
   6    That transaction provided the police with probable cause to
   7    arrest Mitchell, which was not rendered stale by the passage
   8    of one month.
   9               At the end of that drug deal on June 1st, the
  10    officers had probable cause to arrest the defendant and also
  11    probable cause to search that car in which that narcotics
  12    transaction occurred. They could search it for items to link
  13    the defendant to that car. As your Honor knows, identity is
  14    relevant and a element of every single case.
  15               THE COURT: Wait a second. You're saying that
  16    probable cause to arrest always gives the police probable
  17    cause to search a car because you have to be able to prove
  18    identity? I mean, that exception would overwhelm the rule
  19    that the Supreme Court established a few years ago.
  20               MR. HAXALL: I'm not saying that, your Honor. What
  21    I'm saying is when the drug deal occurred in that car, they
  22    also -- they, one, had probable cause to arrest him based on
  23    that drug deal. They also had probable cause at that time to
  24    believe there would be relevant evidence of that transaction
  25    in that car. That's where the drug deal occurred.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 10 of 128 PageID #:3613

                                                                                   10

    1               THE COURT: I am going to quote back to you what you
    2   actually said: Officers had probable cause to arrest the
    3   defendant and also probable cause to search the car in which
    4   the narcotics transaction occurred. They could search it for
    5   items to link the defendant to the car. As your Honor knows,
    6   identity is relevant and an element of every single case, full
    7   stop.
    8               What you said was that identity is an element in
    9   every case, they were entitled to search for items to link the
  10    defendant, who, by the way, was driving the car, to the car,
  11    and if you put those two things together with the probable
  12    cause, that would mean that anytime an offense happens in a
  13    car on some earlier date, the police can arrest the defendant
  14    and not only arrest the defendant but also search his car
  15    because identity is an issue in every case, quote, unquote.
  16                MR. HAXALL: I apologize if I was inartful in the way
  17    I phrased it, your Honor. My point is there are two different
  18    issues, one is probable cause to arrest the defendant.
  19                THE COURT: Right.
  20                MR. HAXALL: The other is probable cause to search
  21    the car.
  22                THE COURT: Right.
  23                MR. HAXALL: So where --
  24                THE COURT: Is probable cause to search the car
  25    dependent upon whether a reasonable officer would believe that
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 11 of 128 PageID #:3614

                                                                                   11

    1   there's evidence of illegality in the car?
    2               MR. HAXALL: Yes.
    3               THE COURT: Okay. And the evidence of illegality,
    4   you're saying, it would have been that they had probable cause
    5   to believe what was in the car was something linking him to
    6   the car?
    7               MR. HAXALL: Well, that would have been -- that would
    8   be one item, your Honor.
    9               THE COURT: That's the only item you mentioned.
  10                MR. HAXALL: No. Well, that's one. And I am
  11    actually going to --
  12                THE COURT: If that's the rule, then the Supreme
  13    Court decision is effectively annulled.
  14                MR. HAXALL: And I will address some more items that
  15    I have evidence shortly in my argument that would be relevant.
  16                It's notable, your Honor, that the defendant, during
  17    his filings and during his testimony, did not contest any
  18    portion of the sequence of events, nor did he really raise it
  19    in his filings.
  20                So June 23rd, your Honor -- and, again, I will loop
  21    back to that other issue because I address it more in the
  22    staleness issue.
  23                June 23rd, it's clear, your Honor, from the video
  24    that Officer Friddle was waiting for the defendant's car to
  25    come by. When you watch that video, Officer Friddle is moving
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 12 of 128 PageID #:3615

                                                                                   12

    1   even before the defendant hits that corner. His car is
    2   inching forward. He knows that he is looking for that car at
    3   that location at that time. He knew the defendant would be
    4   there.
    5               Now, the question is how and why did he know that.
    6   Well, he knew it based on communications between CPAT and the
    7   informant and communications between the informant and the
    8   defendant, communications that are corroborated by the
    9   telephone records.
  10                Now, a big issue was raised about whether or not the
  11    defendant's lights were on. It's the government's position,
  12    your Honor --
  13                THE COURT: When you say "lights," you are talking
  14    about --
  15                MR. HAXALL: The red --
  16                THE COURT: -- the interior red lights.
  17                MR. HAXALL: Yes, sir. And I am going to show in
  18    sequence three screenshots from this video. And it appears
  19    there is a red light glowing from that.
  20                THE COURT: You are talking not about the pinkish
  21    thing that's basically at the level of the wheels. You are
  22    talking about the thing that's on the hood of the car, right?
  23                MR. HAXALL: Correct. Actually, I think I can circle
  24    it here. Hold on.
  25                THE COURT: Yeah, it's a bad color, so it's blending
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 13 of 128 PageID #:3616

                                                                                   13

    1   into the background.
    2               MR. HAXALL: I'm going to do red.
    3               THE COURT: I don't know what's happened to this
    4   thing. All of the colors have faded. Can that happen on a
    5   computer? Probably not, right?
    6               MR. HAXALL: I didn't think so.
    7               THE COURT: I know where you're looking.
    8               MR. HAXALL: Okay. So just to be clear, though, for
    9   the record, there is an indentation in the hood, and there
  10    appears to be red emanating from that portion, at least in my
  11    view, your Honor, and certainly in Officer Friddle's view,
  12    which is what he testified to.
  13                And, again, the very first thing Officer Friddle says
  14    to the defendant when he approaches him is, You've got those
  15    red lights on your car, and the defendant replied in the
  16    affirmative.
  17                Now, he claims during his testimony that his
  18    statement in the affirmative was he thought these interior
  19    lights were somehow what Officer Friddle was speaking to, but
  20    in the government's view, your Honor, it doesn't make much
  21    sense that down the road, he would be able to see the interior
  22    lights.
  23                Now, ultimately, based on 625 ILCS 5/12-212, that was
  24    an additional ground that Officer Friddle had to stop the
  25    defendant, but it wasn't a necessary one. But, significantly,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 14 of 128 PageID #:3617

                                                                                   14

    1   this is the only claim that the defendant made in his
    2   pre-motion filings and his supporting affidavit. He claimed
    3   that he did not have red lights illuminated on the front of
    4   his car.
    5               Now, during his testimony, he made significantly
    6   different and additional claims, which I will address, but at
    7   least in the filings up until that point, your Honor, he did
    8   not include anything other than, I didn't have the red lights
    9   on.
  10                Your Honor, the CPAT, as I noted, had probable cause
  11    to arrest the defendant based on a June 1st transaction which
  12    was not stale. That probable cause under the collective
  13    knowledge doctrine also Officer Friddle would be able to act
  14    upon.
  15                Now, there's also, as I indicated, the -- it's the
  16    government's position that it was -- there was probable cause
  17    for the officers to think that evidence relevant to the
  18    June 1st deal would be in that car. And although it's my
  19    position, your Honor, that they had PC, under United States v.
  20    Edwards, there's an indication that the quantum of evidence
  21    was actually less than probable cause. To quote Edwards, 769
  22    F.3d 509, at 511, which is a 2014 Seventh Circuit case, The
  23    quantum of evidence needed to justify the search of a vehicle
  24    for evidence of the offense of an occupant's arrest is less
  25    than the probable cause required for a search pursuant to the
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 15 of 128 PageID #:3618

                                                                                   15

    1   automobile exception.
    2               So here, your Honor, there are a few different
    3   issues. One is it is the government's position that
    4   information tying the defendant to the car is relevant to the
    5   June 1st transaction. The government has to prove that the
    6   defendant was the person who sold drugs to the informant on
    7   that date. The evidence tying the defendant to that car is
    8   relevant to that determination. Now, the weight of that might
    9   be less given it was three weeks later, and maybe, given the
  10    voice identification, it's not as important --
  11                THE COURT: So what parts of the car would that
  12    theory, assuming that it's correct, which I am skeptical, but
  13    let's just -- I'll go with it. What part of the car would
  14    they be able to search to confirm identity? They just go
  15    right to the trunk?
  16                MR. HAXALL: Well, I think, at a minimum, they could
  17    look for an insurance card showing that --
  18                THE COURT: Where did they find the contraband in
  19    this --
  20                MR. HAXALL: In this -- it was in the back seat and
  21    the trunk.
  22                THE COURT: Okay. So most people don't keep their
  23    insurance cards in the back seat or trunk.
  24                MR. HAXALL: No, but they might keep a bag with
  25    clothing of the defendant's size. That would be pertinent.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 16 of 128 PageID #:3619

                                                                                   16

    1   He might have a CD showing -- which contains music that he
    2   might list on a Facebook page, his likes and dislikes.
    3               Again, most of this goes to weight rather than the
    4   admissibility. An insurance card would be relevant. His
    5   fingerprints would be relevant. The CI's fingerprints, if
    6   found in that car, would be relevant. And I am not arguing
    7   that they took fingerprints, but there was probable cause to
    8   think that evidence would be in there.
    9               In this case, it's increased because, based on the
  10    phone communications, which I will discuss, they also had
  11    probable cause to believe that the same telephone as used in
  12    the June 1st deal would be in that car. And that is
  13    significant evidence tying the defendant to the June 1st
  14    transaction.
  15                THE COURT: I need to back you up a little bit here.
  16    So what page of Edwards does the statement appear that --
  17                MR. HAXALL: 511.
  18                THE COURT: -- probable cause isn't really probable
  19    cause?
  20                MR. HAXALL: It's 769 F.3d 509. I have 511.
  21                THE COURT: I am looking at 511. Do you have a quote
  22    that I can --
  23                MR. HAXALL: I think it starts -- I thought this was
  24    a quote, but maybe -- The quantum of evidence -- mostly
  25    because "quantum" isn't a word that I would normally use.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 17 of 128 PageID #:3620

                                                                                   17

    1               THE COURT: Yeah. So let me do a search for
    2   "quantum" and see if I can find that.
    3               So this is -- it's actually 514.
    4               MR. HAXALL: I apologize.
    5               THE COURT: The suspicion required for a vehicle
    6   search incident to arrest under Gant is key to the offense of
    7   arrest. The automobile exception is not tied to an arrest.
    8   The quantum of suspicion necessary to justify the search may
    9   also differ. Gant permits a search of a vehicle incident to
  10    an arrest if it is reasonable to believe the vehicle contains
  11    evidence of the offense of arrest. The automobile exception
  12    requires probable cause that the vehicle contains evidence of
  13    criminal activity. The court in Gant did not elaborate on the
  14    precise relationship between the reasonable to believe
  15    standard and probable cause, but the court's choice of
  16    phrasing suggests that the former may be a less demanding
  17    standard.
  18                Okay.
  19                MR. HAXALL: So my point, your Honor --
  20                THE COURT: It's less than a square holding, but,
  21    yeah.
  22                MR. HAXALL: I agree with that. And, again, the
  23    government's position is there was probable cause to think
  24    that evidence of the June 1st transaction was in the car on
  25    June 23rd, and there's -- at least this, as you indicated,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 18 of 128 PageID #:3621

                                                                                   18

    1   suggests that the standard might be lower than probable cause.
    2               Now I'm going to move, though, that there was also
    3   probable cause for officers to search based on the events of
    4   June 23rd. There was probable cause because the informant
    5   ordered cocaine from the defendant, and the officers knew it.
    6               Your Honor, if -- the phone calls between the
    7   defendant's phone and the informant show numerous contact
    8   immediately prior to and one after he was stopped. So just
    9   setting aside the content of those communications for a
  10    moment, you can see all the communications back and forth
  11    between --
  12                THE COURT: This is 6:23?
  13                MR. HAXALL: Yes, sir. Yes, sir, it is.
  14                And, again, the bold is a phone call at 7:05 and then
  15    7:42. The yellow is initiated --
  16                THE COURT: Those were calls from the informant?
  17                MR. HAXALL: Yes, sir.
  18                THE COURT: Because he is the 0607 number?
  19                MR. HAXALL: Yes, sir.
  20                And the 7:05 call lasted a minute 34, the 7:42 call
  21    was a minute 21 in duration, and then the highlighted yellow
  22    are texts sent from the defendant --
  23                THE COURT: Right.
  24                MR. HAXALL: -- to the informant.
  25                THE COURT: Right. Okay.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 19 of 128 PageID #:3622

                                                                                   19

    1               MR. HAXALL: So putting aside the content of the
    2   communications for one moment, these calls show repeated
    3   communications between the two leading up to the defendant's
    4   arrest. Even in the defendant's testimony, my recollection,
    5   and I have not had a chance to review those transcripts, was
    6   that he -- that the defendant claimed that he told the
    7   informant that he was at the car show in Plainfield but then
    8   declined to meet with the informant --
    9               THE COURT: Right.
  10                MR. HAXALL: -- but nonetheless addressed --
  11                THE COURT: That's ballpark.
  12                MR. HAXALL: Right.
  13                -- (continuing) nonetheless addressed where he was
  14    and, essentially by that, the time that he was in that area.
  15                But there was content. The content was to arrange a
  16    drug deal, and that drug deal, the location and time changed.
  17    And because of that, CPAT contacted first Plainfield dispatch
  18    and then Officer Friddle to seek his assistance in this stop.
  19    That only makes sense if the officers were arranging the drug
  20    deal.
  21                Your Honor heard that this was discussed by the team
  22    in advance. Your Honor heard that officers Insley overheard
  23    or listened to the calls on speakerphone and that he confirmed
  24    that the -- it was the same voices in the prior transaction.
  25                THE COURT: If I can sort of put this in different
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 20 of 128 PageID #:3623

                                                                                   20

    1   terms, what you are essentially arguing is that the way the
    2   officers acted is consistent with their testimony what they
    3   understand is going to happen?
    4               MR. HAXALL: Yes, sir.
    5               THE COURT: All right. I want to make sure I got it.
    6               MR. HAXALL: And really the idea that they ordered up
    7   narcotics makes perfect sense here, your Honor. The issues
    8   that do exist in the reports are an effort by the officers to
    9   protect the CI's identity, and that in itself is permissible.
  10    And I know we quoted in our filing a quote that I'm sure
  11    you've seen in many, many drug cases from United States v.
  12    Bender, which is located at 5 F.3d 267, Seventh Circuit case
  13    from 1993, quote: Drug dealers are not known for treating
  14    informers with compassion, end quote.
  15                There is a reason to protect informants: their
  16    safety, the ability to get future informants. And the way the
  17    officers here intended to protect this particular informant
  18    was to arrest the defendant in a way that would obscure the
  19    informant's involvement.
  20                If the defendant was only charged with that June 1st
  21    transaction, the informant was absolutely going to be
  22    discovered. If the defendant was stopped and arrested and
  23    they noted that it was because the informant ordered up drugs,
  24    again, his identity would be known from the outset.
  25                So the goal of the officers, as they testified --
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 21 of 128 PageID #:3624

                                                                                   21

    1   and, again, as makes perfect sense -- was to order drugs, stop
    2   the defendant with them before he reached the informant, and
    3   conduct a prosecution of those drugs with the informant walled
    4   off from the transaction. That was the point, and, again,
    5   that's just a traditional police method and one that makes
    6   common sense, given issues with informants.
    7               And, again, the fact that cocaine was ultimately
    8   recovered does, I think, corroborate to a certain degree some
    9   of the information that the officers said about setting up a
  10    drug deal.
  11                And, significantly, these phone records tell this
  12    story. Again, these records show numerous communications
  13    between the informant and the defendant.
  14                We also presented Officer Marzetta's phone records,
  15    and here, your Honor, you see a call to Plainfield dispatch
  16    and then a series of communications with Officer Friddle.
  17                THE COURT: Remind me which one Marzetta was? Where
  18    was he?
  19                MR. HAXALL: He was -- he was the surveillance
  20    officer for June 1st, and then for June 23rd, he was actually
  21    parked south of where Friddle was.
  22                THE COURT: Got it. Okay.
  23                MR. HAXALL: And then he is the one that showed up,
  24    and he is actually in the video.
  25                THE COURT: Okay. Right. He is the one in the
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 22 of 128 PageID #:3625

                                                                                   22

    1   video, yeah.
    2               MR. HAXALL: Yeah. And these communications are
    3   consistent with both Friddle and Officer Marzetta's testimony,
    4   which is Marzetta was updating Friddle as the plan changed.
    5   And, your Honor, I do have a very brief timeline, and I will
    6   tell you it's not every single communication, but I think it
    7   lays out what happened.
    8               At 7:30, the defendant sent a text to the informant.
    9               At 7:34, Marzetta calls dispatch, then Friddle.
  10                7:42, there is a telephone call between the informant
  11    and the defendant. And, again, this was placed by the
  12    informant. I'm not suggesting otherwise.
  13                At 8:10, the defendant sends a text to the informant,
  14    so initiated by the defendant.
  15                A minute later, Marzetta calls Friddle.
  16                At 8:18 and 8:19, the defendant sends two texts to
  17    the informant. And just to clarify, not two at 8:18 and two
  18    at 8:19. It was one and one.
  19                8:19, Marzetta calls Friddle.
  20                Now, at 8:26, Friddle calls Marzetta, and you heard
  21    testimony that he was calling him as he was behind the
  22    defendant getting ready to stop him.
  23                8:27 is the time of the traffic stop.
  24                Two minutes later, the defendant sent a text to the
  25    informant. That's significant, and I will get back to it in a
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 23 of 128 PageID #:3626

                                                                                   23

    1   second.
    2               Now, the defendant's story, which, again, was not
    3   included in his initial motions or his supporting affidavit,
    4   was that he was not heading to meet the informant, he was
    5   headed to Joliet to meet a friend of his. My recollection is
    6   a woman named Jessica, but --
    7               THE COURT: Jessica, correct.
    8               MR. HAXALL: -- I might have that wrong. And, your
    9   Honor, his story does not ring true. I am going to ask the
  10    Court to take judicial notice of maps of the area, which I
  11    think the Court is aware it can do. I would just cite Cloe v.
  12    City of Indianapolis, 712 F.3d 1171. It's at actually
  13    footnote 3. It's a Seventh Circuit case from 2013.
  14                Judge, here is a Google map, which, again, that case
  15    Cloe speaks to taking judicial notice of Google maps. In this
  16    version, Plainfield Central High School is in the far -- the
  17    top left corner and Joliet is southeast by a significant
  18    distance from the high school.
  19                Now, the defendant testified under direct examination
  20    that he could have taken -- I believe it's Route 30, again, I
  21    don't have it, but I think Route 30, to get to Joliet, but he
  22    testified that he turned on Fort Beggs Road because of
  23    traffic. Again, that's my recollection, your Honor, and to
  24    the extent that that differs from the transcript, I apologize.
  25                Now, to draw in a little closer, however, your Honor,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 24 of 128 PageID #:3627

                                                                                   24

    1   and hopefully you can see this pretty clearly --
    2               THE COURT: Yep.
    3               MR. HAXALL: -- Fort Beggs Road heads due west. That
    4   is not a way to avoid traffic.
    5               THE COURT: Which one is Fort Beggs?
    6               MR. HAXALL: It's the one just south of --
    7               THE COURT: It's not marked as "Fort Beggs." It's
    8   the one south of the high school?
    9               MR. HAXALL: Yes, sir.
  10                THE COURT: Okay.
  11                MR. HAXALL: So he heads due west, and you can see
  12    that Fort Beggs dead ends at, it looks like --
  13                THE COURT: At River Road.
  14                MR. HAXALL: River Road, which turns into James
  15    Street.
  16                THE COURT: James Street/River Road, yeah.
  17                MR. HAXALL: So if he's avoiding traffic by heading
  18    due west, he hits that point and has two options: One is to
  19    head north away from Joliet, the other is to head southwest
  20    away from Joliet. In either case, your Honor, it doesn't make
  21    sense that that would be his route to get to Jessica in
  22    Joliet.
  23                THE COURT: Well, you can certainly imagine a
  24    situation -- I am not saying this is the testimony -- so that
  25    if there was -- if there was, let's say, construction on that
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 25 of 128 PageID #:3628

                                                                                   25

    1   little stretch of Route 30, that you might go out of your way
    2   for a short stretch to bypass the construction.
    3               I mean, when I drive -- I live in a north suburb.
    4   When I drive to Evanston, I am not always driving south.
    5   Sometimes I drive north to get to a road that gets me to a
    6   road that takes me south.
    7               MR. HAXALL: And, Judge, in this instance, he
    8   indicated Joliet Road, which I believe is Route 30, was the
    9   problem. He was on 59, so he could have headed south on 59
  10    and then over on, it looks like, Renwick Road.
  11                THE COURT: Fair enough. I get your point, though.
  12                MR. HAXALL: And I think if you watch the video,
  13    actually, as the traffic passes -- and it's a brief period. I
  14    am not suggesting otherwise --
  15                THE COURT: You are saying it doesn't seem all
  16    that --
  17                MR. HAXALL: It doesn't seem that bad on 59.
  18                But, again, what's important, your Honor, is after
  19    the defendant is stopped -- and this is in the chart, but I'd
  20    also call your attention, just if you want to backstop it, to
  21    Mobility Records Item 32569, the defendant sent a text to the
  22    informant. After being stopped, the one person on the entire
  23    planet the defendant contacts is the informant that he claims
  24    he was not going to meet. And that was the guy who was --
  25                THE COURT: And we know it's post stop just from the
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 26 of 128 PageID #:3629

                                                                                   26

    1   timing on the records?
    2               MR. HAXALL: On the timing on the phone records, then
    3   as the timing of Officer Friddle. I think actually even the
    4   squad cam captures it.
    5               THE COURT: There is a time stamp on it.
    6               MR. HAXALL: I think so, but I think he also
    7   testified to that.
    8               So, again, your Honor, at that point, officers have
    9   probable cause to believe the defendant was on his way to
  10    complete a drug deal. It's also notable that -- and this
  11    isn't a major point I am going to dwell on -- but because
  12    there was also probable cause to arrest the defendant for
  13    June 1st, had they not taken that car away, Plainfield was
  14    required by their tow policy to do so, and they would have
  15    inventoried it. Therefore, this was inevitable discovery.
  16                Assuming for the sake of argument only that there was
  17    PC for the June 1st arrest but not to take the car at that
  18    time, the defendant would have been removed, and Plainfield,
  19    under their policy, would have had to inventory and tow that
  20    vehicle, and they would have found the items inside of it.
  21                Also important, your Honor, is the defendant told the
  22    officers before his car was searched that he had illegal
  23    fireworks in it. Now, he didn't use the term "illegal
  24    fireworks." Officer Marzetta asked him, do you have anything
  25    illegal in there or in your car, it was one or the other, and
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 27 of 128 PageID #:3630

                                                                                   27

    1   the defendant replied, fireworks. Under the Illinois
    2   Pyrotechnic Use Act, and I actually brought a copy of the
    3   relevant portions, if the Court needs, it's a class A
    4   misdemeanor to possess the kind of fireworks that were
    5   ultimately discovered.
    6               And, again, when asked specifically --
    7               THE COURT: What are you talking about? M-80s, that
    8   kind of thing?
    9               MR. HAXALL: M-80s. They're actually -- I think
  10    they're defined as commercial or display fireworks. But,
  11    nonetheless, the specific terminology is less important, the
  12    defendant was asked, do you have anything illegal, and he
  13    responded in the affirmative. Based only on that, they have
  14    probable cause to search his car.
  15                Now, I would note that the defense has not filed a
  16    motion to suppress that statement, but even if they did, it
  17    would not be valid under United States v. -- I think it's
  18    Patane, 542 U.S. 630. That holds in it, it's a plurality
  19    opinion, that failure to give Miranda warnings does not
  20    require suppression of the physical fruits of the suspect's
  21    unwarned but voluntary statements. So even if there was a
  22    motion to suppress the evidence, under that case, it would not
  23    be a winning argument.
  24                So I want to address what I anticipate are going to
  25    be some of the arguments from the defense, at least as to this
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 28 of 128 PageID #:3631

                                                                                   28

    1   issue, before I move on to the apartment.
    2               The claim seems to be primarily that none of this
    3   happened, none of the ordering of the drugs, because it was
    4   not in Insley's initial report.
    5               Now, first of all, Insley's report did have a
    6   specific reference to the informant's involvement. On
    7   Tuesday, June 23rd, 2015, during the course of surveillance
    8   for narcotics investigation, it lists the CS number, and I
    9   believe that's the accurate one, contacted me and said the
  10    person he knows to be Mike Jones, previously identified as
  11    Michael Haldorson, would be in the area of Route 59 and Fort
  12    Beggs Drive in Plainfield, Illinois. So that is in the
  13    initial report.
  14                Insley omitted a couple details, but there's
  15    nothing -- there's been no case presented to indicate that
  16    that's improper or that renders the search invalid. He
  17    admitted, although he used the term "contacted in a clear
  18    effort to obscure the informant's participation," it's not
  19    inaccurate. He also admitted that the informant ordered
  20    drugs. But, again, these were efforts to protect the CI's
  21    involvement. They are not false. They do omit details, but
  22    it's not false.
  23                I also anticipate that counsel might argue that the
  24    defendant asked why he was being arrested and he was told
  25    falsely that there was a warrant. Now, under Kladis,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 29 of 128 PageID #:3632

                                                                                   29

    1   K-l-a-d-i-s, v. Brezek, B-r-e-z-e-k, which is at 823 F.2d
    2   1014, it's a Seventh Circuit case out of 1987, I'm going to
    3   quote, and I think I've got the page right, 1018, We conclude
    4   that neither the Sixth Amendment nor the Fourth Amendment
    5   provided Kladis the right to be informed of the reason for his
    6   arrest. Although the Sixth Amendment provides an accused the
    7   right to be informed of the nature and cause of the
    8   accusation, we have previously explained that the Sixth
    9   Amendment's protection does not come into play until the
  10    government has committed itself to prosecution.
  11                Just to take a brief aside, we've -- you've heard
  12    testimony that their warrant had not been issued at that
  13    point.
  14                THE COURT: That's not even what they are talking
  15    about. They are talking about the initiation of a criminal
  16    proceeding.
  17                MR. HAXALL: Right. But in my experience in state
  18    court is it's an information warrant which includes the
  19    charge.
  20                THE COURT: Oh, got it, yeah. That's what you are
  21    talking about. Fair enough. Yeah.
  22                MR. HAXALL: So, clearly, the state was not committed
  23    to prosecuting Kladis during the brief period he remained in
  24    custody. He therefore had no Sixth Amendment right to be
  25    informed of the reason for his arrest.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 30 of 128 PageID #:3633

                                                                                   30

    1               The Fourth Amendment guarantee against unreasonable
    2   seizures might also provide a basis for the right to be
    3   informed of the reason for an arrest. However, the Fourth
    4   Amendment requires only that the police have probable cause to
    5   believe that an individual has broken the law before arresting
    6   him or her. Although the police would do well to inform
    7   arrested persons of the charges against him, the Fourth
    8   Amendment does not require the police to do so.
    9               I also anticipate that there will be some claims
  10    about the informant, and I would point out that
  11    notwithstanding counsel's statement about what the informant
  12    told him, the informant did not testify. The only statement
  13    from the informant was what the defendant said, which was that
  14    afterwards, the informant called him to apologize. And that
  15    was elicited by his direct examination.
  16                But that actually makes it more likely that this
  17    occurred. The informant would have no reason to call him to
  18    apologize for getting him in trouble unless, one, there was
  19    the controlled purchase on June 1st, and/or he ordered drugs
  20    from the defendant on June 23rd. Otherwise, he'd have nothing
  21    to apologize for. So that statement elicited from the
  22    defendant actually supports the government's view of the
  23    evidence.
  24                I also want to address what I anticipate will be some
  25    significant issues or some significant argument related to
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 31 of 128 PageID #:3634

                                                                                   31

    1   Officer Insley. He made some mistakes. No doubt about it,
    2   and at least as to one issue I will get to, there will be a
    3   very one-sided conversation with him and his supervisors about
    4   at least one of those mistakes, which I'll get to.
    5               First, he wrote down the wrong CI number in one
    6   report. He corrected it. And the fact that that report was
    7   then tendered actually is most likely my fault. But that he
    8   corrected it in the same report shows that he was not trying
    9   to hide the informant's number. In fact, the informant's
  10    number was listed over and over and over again in other
  11    reports that were provided.
  12                He also did not originally put down information about
  13    the CI ordering drugs on June 23rd. I have explained why that
  14    was. But he did note the informant's involvement in the
  15    report on that date by the correct CI number.
  16                The supplemental report, it has the information. It
  17    has an incorrect date at the top. That is a mistake. But
  18    it's an understandable one. People frequently open the same
  19    document to start it. I would actually note in this case, if
  20    your Honor looks at docket number 72, one of the defendant's
  21    filings is listed as defendant Dexter Wells' motion for
  22    production of informant. The defense was not trying to hide
  23    from the Court who -- on who's behalf they were filing this.
  24                THE COURT: Was that with --
  25                MR. HAXALL: No, it was actually Ms. Mikailis
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 32 of 128 PageID #:3635

                                                                                   32

    1   (phonetic).
    2               THE COURT: I was going to say I would not be
    3   offering Ms. Johnson as an example --
    4               MR. HAXALL: I'm not, your Honor.
    5               THE COURT: -- of a reasonable person.
    6               MR. HAXALL: My point is just that in this day and
    7   age, people open documents --
    8               THE COURT: Yeah, I get what you're saying.
    9               MR. HAXALL: And to be clear, Officer Insley, even if
  10    he wanted to, that would be such an absurd way to try and pull
  11    a fast one when I was the one who months later directed him to
  12    write the report. Certainly, the government -- the
  13    prosecution knew when that was written and, in fact, provided
  14    that information to the defense.
  15                You may recall months and months and months ago,
  16    Ms. Johnson was complaining about it, and I informed the Court
  17    then when I thought it was written and that I had previously
  18    informed the defense.
  19                Now, the biggest issue in his mistakes is a failure
  20    to disclose the additional CI arrest, and that's where, again,
  21    now that the testimony is over, he will be getting an earful
  22    from me.
  23                THE COURT: Well, that's not part of the evidence,
  24    though, so --
  25                MR. HAXALL: Okay. Well, what I will say then, your
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 33 of 128 PageID #:3636

                                                                                   33

    1   Honor, it's important to first note when that information
    2   would be necessary to provide to a Court and what happened
    3   here. In these search warrants presented to the state court
    4   judge, the informant wasn't referred to. They were not
    5   relying on his information. They really start out with the
    6   arrest. Therefore, the failure to notify the issuing judge
    7   there is -- they didn't notify anything about the informant
    8   because they weren't relying on him.
    9               Where it is an issue, and I will concede this is in
  10    our complaint, our complaint affidavit notes the informant,
  11    and we -- as we usually do, we listed his -- what we always
  12    call his baggage. We would have put that in had we known.
  13    But, ultimately, I don't think it mitigates the probable cause
  14    contained in that complaint. And even if it did, the
  15    subsequent indictment --
  16                THE COURT: That's a moot point --
  17                MR. HAXALL: Exactly.
  18                Now, one thing that Insley screwed up, and there were
  19    several, changes what is on that June 1st recording, what
  20    Marzetta saw, what those phone records show, and what happened
  21    in that squad cam video. Simply put, your Honor, there are no
  22    grounds for suppression of the items recovered from that car.
  23                I now would like to talk about the defendant's locked
  24    bedroom. The defendant, in his car were located multiple home
  25    made pipe bombs just a few hours before the search of that
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 34 of 128 PageID #:3637

                                                                                   34

    1   apartment. And I'm going to put up two pictures that were
    2   admitted into evidence. These are the items. This is the
    3   information that William Ladd, who was the one that ultimately
    4   decided to go into the defendant's bedroom, had in his mind
    5   when he made that call.
    6               Ladd told you that ATF warned him about the danger
    7   these types of items presented and actually accompanied CPAT
    8   throughout the night because there was concern that more items
    9   might be recovered, which was appropriate because the
  10    defendant made a statement that he might have another item at
  11    his parents' house. And, again, I will concede that he said
  12    his parents' house, according to the testimony.
  13                But what's also important is the defendant repeatedly
  14    lied about where he lived. He first said he was homeless, he
  15    was specifically asked about the Plainfield location because
  16    they had seen his car in that area, and he denied that he
  17    lived there, making a claim about having a relationship with
  18    Allyson, who turns out to be living there, and stating that he
  19    lived with his parents.
  20                Now, based on cross-examination, it seems to be a
  21    claim that officers knew the whole time where he lived. But,
  22    again, this is common sense. The officers would not have
  23    wasted their time going out to his parents' house if they knew
  24    he lived in that Plainfield apartment. The defendant lied
  25    about it. And he really would not -- in my opinion, would not
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 35 of 128 PageID #:3638

                                                                                   35

    1   even acknowledge that during his testimony.
    2               And it's significant evidence to an officer when a
    3   person lies about where they live because that really tells
    4   officers that there's something problematic for the defendant
    5   at that location.
    6               But, anyway, based on the defendant's lies, they went
    7   to his parents' house. They found, I believe, a scale, some
    8   needles. They then learned from the defendant's father where
    9   he actually lived. And they located his apartment. They met
  10    with Ms. Figas, who consented to a search, stated that she had
  11    seen the defendant with fireworks, that her prior apartment
  12    burned down -- now, there's not necessarily a connection
  13    between the two but, again, just highlights the danger of fire
  14    to apartments, and the search of the common area yielded
  15    steroids.
  16                At that point, Sergeant Ladd made a decision to do an
  17    initial sweep of the defendant's room for explosives. We are
  18    not saying that Ms. Figas' consent applied to that room.
  19    Absolutely not. However, exigent circumstances permitted them
  20    to enter. Again, a short time earlier, a few hours, and maybe
  21    "few" is understating it, several hours earlier, these
  22    explosives had been recovered from his car.
  23                THE COURT: So just so I'm clear on exactly what you
  24    contend the exigent circumstances are, it's the fact that --
  25    put it in a nutshell for me.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 36 of 128 PageID #:3639

                                                                                   36

    1               MR. HAXALL: Put it in a nutshell --
    2               THE COURT: Reason to believe there were other bombs
    3   or explosives in the --
    4               MR. HAXALL: In the bedroom. Yes, sir.
    5               THE COURT: Okay. And so just to kind of -- because
    6   I want to see -- I want to get a sense of where the line would
    7   get drawn.
    8               So what if it was firearms that were found in the
    9   trunk? Would that give --
  10                MR. HAXALL: No, I don't believe so.
  11                THE COURT: Okay.
  12                MR. HAXALL: I think the difference is the lack of
  13    stability in these kinds of items, and I think they spoke to
  14    that. And I think even Agent Marcus, my recollection is that
  15    he made points --
  16                THE COURT: So the exigency isn't that it was -- it
  17    isn't that there was something illegal there. The exigency is
  18    there's something there that presents a current danger to
  19    others in the area.
  20                MR. HAXALL: Exactly. And I'm actually going to -- I
  21    will move ahead and quote something that we put into our
  22    filing. The Ninth Circuit in United States v. Lindsey, 877
  23    F.2d 777, quote, Exigent circumstances are frequently found
  24    when dangerous explosives are involved.
  25                I am also going to note, and we did in our filing,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 37 of 128 PageID #:3640

                                                                                   37

    1   Corrigan v. District of Columbia, 841 F.3d 1022, it's a D.C.
    2   circuit case from 2016, quote, And this Court has noted that
    3   evidence suggesting the presence of a bomb or explosive device
    4   might constitute exigent circumstances.
    5               So that's our point, your Honor, and, again, drawing
    6   the line between the guns, it's a different situation with
    7   these devices.
    8               So they had, in our view, probable cause to believe
    9   that an explosive or at least significant fireworks would be
  10    in the defendant's bedroom.
  11                They did not have time to wait. They testified that
  12    it would take several hours for a search warrant, and in this
  13    case, it actually took some time. The consent form is signed
  14    at 4:18, the search warrant was issued at 6:49, so two and a
  15    half hours. They did not believe they had time to wait.
  16                They also had an ATF expert with them. In some of
  17    the cases the defense cited, they noted that, basically, the
  18    search was done without, I think, calling the bomb squad.
  19    They didn't have to. They had the expert with the truck, with
  20    the steel box where they ultimately put those fireworks.
  21                It's also notable this is a strictly circumscribed
  22    search. They did not, as your Honor heard, go through every
  23    little nook and cranny of his bedroom. They went in, saw the
  24    fireworks, they cleared them out. And they noted, your
  25    Honor -- this is the area where the apartment is. The danger
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 38 of 128 PageID #:3641

                                                                                   38

    1   to this area -- this is a main street in Plainfield -- is
    2   significant. So, your Honor, they did, in the government's
    3   view, the exact right thing. They secured the apartment, then
    4   they went and got a search warrant. And that is significant.
    5   It's something in the defendant's filings he tries to gloss
    6   over.
    7               So even if the Court determines that the initial
    8   sweep was improper and suppresses the fireworks, it's the
    9   government's position that the evidence acquired pursuant to
  10    that search warrant breaks the chain, and it is appropriate --
  11    it would be inappropriate to suppress that evidence.
  12                In that search warrant, by the time it was issued,
  13    the defendant was again contacted and denied that he lived at
  14    that apartment, even denied -- I can't recall if it was
  15    knowing Ms. Figas or that she was his roommate. No, I think
  16    he said, I don't have a roommate, is my recollection. They
  17    cleared the area to wait for the search warrant, which was
  18    reviewed by an ASA and approved by a judge.
  19                Under Ross, which is 565 Fed. Appx. 505, Seventh
  20    Circuit out of 2013, and we cited this in our filings, the
  21    defendant must demonstrate that the warrant itself is tainted.
  22                Now, here, your Honor, there is one minor provision
  23    from what was found in that initial search in the warrant.
  24    It's the government's view that that does not taint the
  25    warrant.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 39 of 128 PageID #:3642

                                                                                   39

    1               THE COURT: What was it?
    2               MR. HAXALL: My recollection is they said something
    3   about the fireworks being found and being told by ATF that
    4   they could be dangerous.
    5               So I will concede, your Honor, that the case law
    6   seems to indicate that if the judge relied on the statements,
    7   that it could -- that it is actually tainted.
    8               First, as a policy matter, and I --
    9               THE COURT: Remind me. Do I have the warrant
  10    application?
  11                MR. HAXALL: I believe you do, your Honor. I believe
  12    it is an attachment to our filings.
  13                THE COURT: I mean as part of the hearing exhibits?
  14    If I have to go looking through the findings, you'll find me
  15    in about three days after I dig through everything.
  16                I got warrants -- yeah, I think I have it here. It's
  17    towards the end of the binder you have given me.
  18                MR. WALLACH: Correct, your Honor. It's the
  19    second-to-last --
  20                THE COURT: Second-to-last thing, yeah, yeah. I do
  21    have it. Okay.
  22                MR. HAXALL: Do you want me to find that citation,
  23    your Honor?
  24                THE COURT: So --
  25                MR. HAXALL: And, your Honor, again, I will
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 40 of 128 PageID #:3643

                                                                                   40

    1   acknowledge, in this respect, I am kind of swimming upstream.
    2   It's surprising that in a Franks context, courts are directed
    3   to excise even intentionally false information, review the
    4   warrant without it. Here it's whether or not the judge relied
    5   on it. I concede it's not that you excise it and see if
    6   there's still probable cause.
    7               But here, your Honor, it's the government's position
    8   that --
    9               THE COURT: And the proposition that what's relevant
  10    is whether the judge relied on it comes from this Ross case
  11    that you cited, or is it something else? Because --
  12                MR. HAXALL: Actually, we cite Etchin also, your
  13    Honor, which is 614 F.3d 726. The evidence seized pursuant to
  14    a subsequent search warrant is not subject to suppression
  15    unless the previously illegally obtained evidence affected the
  16    judicial officer's decision to issue a warrant or the
  17    officer's decision to seek the warrant was prompted by
  18    anything that was discovered during the illegal entry. That's
  19    Etchin, 614 F.3d 726.
  20                THE COURT: It's kind of a strange standard, because
  21    how would you ever prove that without calling a judge? So,
  22    presumably, what they mean by that is that you have to look at
  23    this sort of from an objective standpoint and what one thinks
  24    that a judge would have been looking at and considering.
  25                MR. HAXALL: I think that's probably right, your
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 41 of 128 PageID #:3644

                                                                                   41

    1   Honor.
    2               But, ultimately, even if the Court finds it was
    3   tainted -- and the government's position is the warrant was
    4   not tainted -- first the good-faith exception applies. The
    5   officers at, whatever it was, 4:00 in the morning went and got
    6   a warrant. After having an ASA bless it, after getting a
    7   judge's signature, and, again, the good old Hollingsworth,
    8   which I know we cite to courts all the time, 495 F.3d 795, an
    9   officer's decision to obtain a warrant is prima facie evidence
  10    that he acted in good faith. They could rely on the warrant
  11    even if it ultimately was tainted, your Honor.
  12                And I'd like to point out that if they had not
  13    included that provision, had they not informed the state court
  14    judge that they had already made entry into the bedroom, I can
  15    easily see a scenario which a defense attorney is claiming --
  16                THE COURT: Franks issue right there, I mean, for a
  17    material omission.
  18                MR. HAXALL: I believe that would be correct, your
  19    Honor.
  20                THE COURT: You didn't tell the judge that you had
  21    made an illegal entry.
  22                MR. HAXALL: Now, I think maybe in the light of day,
  23    you put it as a footnote and say, we're not asking the Court
  24    to rely on it, just for informational purposes, but I don't
  25    think that technicality should carry the day.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 42 of 128 PageID #:3645

                                                                                   42

    1               And, finally, your Honor, the officers would have --
    2   even, putting all this aside, had they not gone in the room,
    3   they would have sought a search warrant anyway. You heard
    4   that from Ladd. They were investigating this case. They
    5   were, in the government's position, really doing the right
    6   things when they were going through this. And on the facts
    7   that they had before them, it's the government's position that
    8   the state court judge would have issued the warrant anyway,
    9   and so this would have been inevitably discovered.
  10                At a certain point, the defendant in his filings
  11    concedes this. This is quoting from the defendant: The
  12    fact -- and I added "is" -- that the WCPAT officers could
  13    easily have obtained a warrant to search defendant's locked
  14    bedroom but chose not to get a warrant until after they made
  15    their first illegal, warrantless entry, searched the room and
  16    seized the fireworks. That's in the defense filing.
  17                Your Honor, based on that, it's the government's
  18    position -- it's the government's position that, first, there
  19    was probable cause really in a variety of ways, there were
  20    constitutional grounds for the officers to search the
  21    defendant's car, and, second, the evidence seized from his
  22    locked bedroom should not be suppressed.
  23                THE COURT: I thought from something you said earlier
  24    that you were going to argue that the girlfriend, whose name
  25    escaped me, Allyson, consented to the search of the bedroom.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 43 of 128 PageID #:3646

                                                                                   43

    1               MR. HAXALL: No, no, no, absolutely not. She did not
    2   have authority. His bedroom was locked. We are not relying
    3   on that.
    4               THE COURT: You made some reference to her consent,
    5   and I just thought maybe that was --
    6               MR. HAXALL: My only point --
    7               THE COURT: It was consent to go into the place in
    8   the first instance?
    9               MR. HAXALL: Exactly. So even if they --
  10                THE COURT: I got it.
  11                MR. HAXALL: Okay. Thank you, Judge.
  12                THE COURT: All right. Mr. Lipuma.
  13                MR. LIPUMA: Thank you, Judge.
  14                Judge, can you put the ELMO on?
  15                THE COURT: Sure.
  16                MR. LIPUMA: Good morning, your Honor.
  17                Judge, the evidentiary hearings in this case
  18    established beyond any doubt that there was a pervasive
  19    pattern of police misconduct in the investigation of this case
  20    that was followed up by an immense cover-up that begins with
  21    lies in little police reports and ends with perjury in at
  22    least two courtrooms in this building; not simple mistakes
  23    that the government claims.
  24                Contrary to the government's claim, additionally,
  25    Judge, there was no probable cause for the traffic stop in
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 44 of 128 PageID #:3647

                                                                                   44

    1   this case, and there's no legal basis to admit the evidence
    2   that the government illegally seized from the car, from the
    3   apartment, and, indeed, from the storage garages, Judge, and
    4   even the post-arrest statement. Even though Mr. Haldorson
    5   withdrew a portion of that, even his post-arrest statement
    6   must be barred, and I will get into each of these reasons for
    7   the Court.
    8               And I would begin, Judge, with prior to June 1st,
    9   2015. Prior to June 1st of 2015, Judge, there's no prior
  10    reports about Michael Haldorson or Mike Jones. There's not
  11    even a CI debriefing report about it. Insley testified that
  12    the CI simply provided him with a picture of Mr. Haldorson's
  13    car, Judge.
  14                Judge, that photograph, if it existed, was not
  15    documented in a single page of any report in this case.
  16    Indeed, Judge, we were never even informed that there was this
  17    alleged photograph until I was sitting in that chair hearing
  18    Insley testify about it for the very first time.
  19                No picture has ever been produced in discovery,
  20    Judge. There is a persuasive pattern of lies here, they start
  21    small, and they accumulate.
  22                What happened on June 1st of 2015, Judge? Well, we
  23    start off with this proposition, which is pretty much a
  24    foregone conclusion. The Illinois State Police recorded
  25    Michael Haldorson illegally under Illinois law. The CI wore a
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 45 of 128 PageID #:3648

                                                                                   45

    1   wire, and Insley had an overhear device. They did not seek to
    2   have a court order. They certainly didn't have two-party
    3   consent.
    4               Instead, what does Insley say? It's in the
    5   Government's Exhibit 6/1/2015 Transcript. Here is Insley: I
    6   also give consent to this recording.
    7               This is an experienced -- a very experienced police
    8   officer, Judge, who does an abundant amount of investigations
    9   and uses CIs, according to his own testimony, and recordings
  10    and CIs. He knows this. He can't give consent under Illinois
  11    law.
  12                And how do we know he knows this, Judge? Because
  13    Mr. Haxall asked him about it when the case was brought up to
  14    the federal courts. Mr. Haxall asked him: And is it true
  15    that under Illinois state law, there is no such thing as
  16    single party consent to record phone calls? Correct.
  17                Okay. So unlike federal agents, you don't have the
  18    ability to record a CI's phone call based only on his correct
  19    (sic)? Correct, yeah.
  20                THE COURT: You misread it, but I saw it.
  21                MR. LIPUMA: Okay. I apologize.
  22                THE COURT: You didn't say "consent" on the last one.
  23                MR. LIPUMA: Okay.
  24                THE COURT: You made one of those errors.
  25                MR. LIPUMA: Yes. I apologize, Judge.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 46 of 128 PageID #:3649

                                                                                   46

    1               THE COURT: I read it, though.
    2               MR. LIPUMA: Okay. So he knows better, Judge. He
    3   knew that what he was doing on June 1st, and --
    4               THE COURT: So, I mean, you are not -- obviously, you
    5   are not arguing that that requires suppression of that --
    6               MR. LIPUMA: Tape?
    7               THE COURT: -- tape.
    8               MR. LIPUMA: No, Judge. You have --
    9               THE COURT: If it was in state court, probably it
  10    would.
  11                MR. LIPUMA: It would, Judge, and I submit I tried to
  12    get into this in cross-examination, I don't know if it came
  13    out, but I tried to get some information as to why the case
  14    was kicked to federal court. Sure enough --
  15                THE COURT: You know, the silver platter doctrine
  16    died probably before I was born or maybe right around the time
  17    I was born. You know, I guess the -- you know, you can -- it
  18    may be teased into the narrative that you're describing about
  19    this sort of pattern, but it really doesn't get us too far.
  20                MR. LIPUMA: Okay. Judge, I think --
  21                THE COURT: I mean, am I missing something?
  22                MR. LIPUMA: I think, Judge, you are going to have to
  23    consider the totality of the circumstances in this case, and I
  24    think there's --
  25                THE COURT: Basically, your argument is that they
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 47 of 128 PageID #:3650

                                                                                   47

    1   were willing to sort of blithely ignore the law. It suggests
    2   that they would be willing to do the same in other places.
    3               MR. LIPUMA: I absolutely do believe that this is not
    4   a controlled law enforcement group, Judge. A very small group
    5   of officers who are protecting each other, protecting the boys
    6   in blue, and they came in the courtroom, and they lied. And
    7   they have no regard for the law, and --
    8               THE COURT: Let me close this door.
    9               MR. LIPUMA: Judge, I could spend a lot of time here
  10    going through some --
  11                THE COURT: Let me ask you one other thing before we
  12    get off of this point, because the couple times that that was
  13    asked, and I think both times, it was asked during your
  14    cross-examination of one or other witnesses, they said, well,
  15    we are allowed to do that for, quote, unquote, officer safety.
  16    You recall that testimony, I assume?
  17                MR. LIPUMA: Officer safety for what --
  18                THE COURT: To do the one party -- one-party consent
  19    is okay when we are doing it for officer safety.
  20                MR. LIPUMA: Yeah, I don't get that, Judge. I don't
  21    think that that's what the law allows. I don't think there is
  22    an exception --
  23                THE COURT: I just wondered if you had made any
  24    effort to look into that. Like I say, the illegality by
  25    itself isn't a basis for suppression. I think there was
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 48 of 128 PageID #:3651

                                                                                   48

    1   actually a motion that one of the earlier lawyers filed in
    2   that regard on that subject that I denied.
    3               Anyway, go ahead.
    4               MR. LIPUMA: That's correct, Judge. That was
    5   presented, you did deny it, but I just wanted to point out how
    6   Insley knew better based on his testimony in the federal grand
    7   jury.
    8               And, Judge, I can talk about a number of other
    9   things, like the $150 payment for the alleged drugs on
  10    June 1st and the fact that only 120, allegedly, was
  11    transacted. Where did the other $30 go, the official advanced
  12    funds directed from ISP, Judge? That requires that kind of
  13    information to be documented. None of that information has
  14    been documented. There's nothing in the report about the CI
  15    even returning the $30.
  16                But those are small things, Judge, compared to the
  17    major lies which we know exist in this case.
  18                One of the first witnesses, if not the first witness,
  19    Judge, was Mario Marzetta, the officer who showed up on the
  20    scene later and you see him in the dash cam. Marzetta says,
  21    Judge, that he supposedly was on surveillance on June 1st.
  22    However, no report was prepared by Marzetta. No surveillance
  23    photographs were taken by Marzetta. Indeed, the only report
  24    that was prepared was from Insley, who said he saw the
  25    transaction, but at the hearing, he said he didn't see the
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 49 of 128 PageID #:3652

                                                                                   49

    1   transaction. But Marzetta now says he saw the transaction.
    2               But how do we know that Marzetta lied in this very
    3   courtroom, Judge? He falsely testified that when Haldorson's
    4   car pulled up next to the informant's car in the Walmart
    5   parking lot on June 1st, it had its grill lights on. Judge,
    6   we presented the evidence that those grill lights weren't even
    7   available on June 1st. We have a receipt from June 4th
    8   of 2015 discussing and documenting the installation of the
    9   grill lights and what other accent lights were put in there.
  10    So Marzetta just came in here and lied straight out.
  11                Judge, here's another thing that I can't give you a
  12    receipt or a documentation that he lied, but I can ask you,
  13    just like Mr. Haxall asks the Court, to use common sense, just
  14    common sense.
  15                They say that Mike Jones is in a car selling cocaine
  16    out of his car with a gun, even though there is no gun on the
  17    tape recording, the CI doesn't say, oh, you have a gun with
  18    you. And, of course, June 23rd, there is no gun either. But
  19    they say that Michael Haldorson had a gun or the CI told him
  20    that Michael Haldorson had a gun. But they couldn't stop him
  21    because they were purportedly stopped by traffic lights.
  22    That's a ridiculous assertion, Judge. It's outright false. I
  23    wish I can prove it up, but it just doesn't make sense.
  24                They knew who Mike Jones was, they knew he was
  25    Michael Haldorson because they had the registration records,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 50 of 128 PageID #:3653

                                                                                   50

    1   and they had his home address, at least his parents' home
    2   address in Joliet.
    3               Judge, according to the government, based on
    4   June 1st, the police officers can basically at any time after
    5   that go after someone, a suspect who engaged in a drug
    6   transaction in a car, and immediately stop their car, and that
    7   would be constitutional and comply with all the authorities.
    8   Judge, I submit that that's just not the case. The law
    9   doesn't read that broadly.
  10                Indeed, the government cites this case U.S. v.
  11    Mitchell, and they mention it again in front of your Honor,
  12    523 Fed. Appx. 411, for the proposition that a controlled
  13    purchase a month earlier provided law enforcement with
  14    probable cause.
  15                Judge, I would submit that by June 23rd, that
  16    evidence is stale or otherwise tainted based on what I'm going
  17    to show the Court, additional police misconduct.
  18                But the authority the government relies on, Judge,
  19    this Mitchell case, I'd ask you to look at it. Judge, it's a
  20    non- -- it has non-precedential value. It's an unpublished
  21    two-page order of the Seventh Circuit that was based on an
  22    Anders brief where the appeal was dismissed, and so that's
  23    hardly -- that hardly gives me confidence that the Seventh
  24    Circuit actually considered the substantive weight of that
  25    comment in ruling on the case.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 51 of 128 PageID #:3654

                                                                                   51

    1               Judge, we will move on then.
    2               After June 1st, what happens? Well, from June 1st to
    3   June 23rd, according to discovery, according to the Illinois
    4   State Police, there's no activity whatsoever with respect to
    5   the investigation of Michael Haldorson. They certainly didn't
    6   go to an ASA or a judge and seek a warrant. There was no
    7   arrest warrant in this case, no search warrant in this case,
    8   we know that makes things, per se, unreasonable unless there's
    9   exceptions.
  10                Judge, bottom line, three weeks and a day pass
  11    without any activity to advance the investigation.
  12                Then what happens on June 23rd, Judge? On June 23rd,
  13    in an Illinois State Police office, in the morning, Ladd came
  14    in here and told us that he and Insley decided it was time to
  15    get Mike Haldorson. That's how plainly Ladd said it.
  16                What happened on June 23rd, per Officer Friddle?
  17    According to Officer Friddle's testimony, he received a call
  18    from Marzetta about 8:00 p.m., and there were multiple calls
  19    thereafter. Marzetta told him, according to his testimony,
  20    make a traffic stop on a vehicle. The vehicle may -- this is
  21    Friddle relaying what Marzetta said: The vehicle may or may
  22    not have red lights in the grill area, but, Marzetta said,
  23    they had probable cause -- according to Friddle, Marzetta said
  24    they had probable cause for a narcotics offense, but they
  25    didn't tell Officer Friddle that it allegedly occurred three
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 52 of 128 PageID #:3655

                                                                                   52

    1   weeks and a day earlier. But what he did tell him, per
    2   Friddle, Marzetta said it was from a previous traffic stop,
    3   which is absolutely false.
    4               No further description is given, Judge. We saw
    5   this -- we see a map with the -- of the car on Union Street
    6   quite a distance away. I would disagree with Mr. Haxall; that
    7   street is a very busy street. As you can see from the dash
    8   cam video, numerous cars were in front of Mr. Haldorson's car.
    9   He was the seventh car in the right-turn lane. And, Judge,
  10    what you know is there were no red lights in the grill area,
  11    no red lights in the hood vent area.
  12                And I'm going to show you what's been admitted as
  13    Defendant's Exhibit 1, Judge. This is Officer Friddle's
  14    report from that evening as to why he stopped Michael
  15    Haldorson's car. Judge, the primary reason for the stop,
  16    according to this report, is an equipment violation. That's
  17    what the report says.
  18                And to the right of that, it indicates that there was
  19    a written warning given to him. Nothing about the drugs,
  20    Judge. Indeed, where it says -- and I'm indicating here, Was
  21    a search requested or performed? No, no search performed.
  22                And so this is -- and I would add one more thing
  23    about Defendant's Exhibit 1, Judge. At the bottom, he
  24    indicates improper lights, which was the basis of this
  25    equipment violation.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 53 of 128 PageID #:3656

                                                                                   53

    1               And, Judge, the government has provided you with the
    2   statute 625 ILCS 5/12-212, which basically says that no person
    3   shall drive or move any vehicle or equipment upon any highway
    4   with any lamp or device on the vehicle or equipment displaying
    5   a red light, a red light visible from directly in front of the
    6   vehicle.
    7               Judge, what we have here is absolutely proof that
    8   there was no red light from the grill area. You can see it on
    9   this photograph. It's Defendant's Exhibit 6. It's taken from
  10    the dash cam. It's a screenshot from the dash cam camera
  11    after the turn onto Fort Beggs Drive. Judge, you see multiple
  12    lights in that picture -- you see lights on other vehicles,
  13    you see lights on Mr. Haldorson's vehicle -- but you see
  14    absolutely nothing coming from the grill area, Judge, or the
  15    hood vents.
  16                And how do we know that, Judge? We know that because
  17    we introduced Defendant's Exhibit 7, which is what it looks
  18    like, what the grill -- the hood vents and the grill area look
  19    like when the accent lights are engaged. And we remember
  20    they're engaged on a toggle switch that is only accessible by
  21    lifting the hood and turning it on. So it's not as if Mr.
  22    Haldorson had the -- the ability to control an on-and-off
  23    switch on those grill lights. This is indisputable evidence
  24    that there's no basis for the stop based on a traffic
  25    violation.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 54 of 128 PageID #:3657

                                                                                   54

    1               Judge, it's classic pretextual stop. And, indeed,
    2   Mr. Haldorson did say something on the dash cam to Officer
    3   Friddle, saying something about red lights on the front, and
    4   it's clear that Mr. Haldorson misunderstood him, as he
    5   testified, Judge. The picture shows they weren't on.
    6               But this is what Mr. Haldorson understood him to
    7   mean. He separately had installed, even earlier than -- June
    8   5th, I think it was, of 2015, a floorboard light system that's
    9   always on. Any time the car is engaged, the ignition is on,
  10    those bottom lights are on. When he heard Officer Friddle say
  11    that, that's what he thought he was alluding to, and that's
  12    why he said yes, lighting in the floorboard area. That's what
  13    he understood Friddle to mean.
  14                What happens next, Judge? Well, what happens next is
  15    a series of questions by Officer Friddle: Were you just at
  16    the car show?
  17                Were you just at the car show? How did Officer
  18    Friddle know that, Judge? It must have been communicated to
  19    him by Insley or Marzetta. He must have been told that. And
  20    how do we know that? Well, there was Plainfield cruise nights
  21    that evening, and Mr. Haldorson was out there standing next to
  22    his vehicle showing off his car with the hood up and his new
  23    accent lights. And how do we know that, Judge? Well, let's
  24    go to Insley's grand jury testimony when the case was in Will
  25    County.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 55 of 128 PageID #:3658

                                                                                   55

    1               What happens? This is what Insley says: On the
    2   23rd, there was a -- we were out doing surveillance. We seen
    3   Mike Haldorson standing around his vehicle. We had a marked
    4   squad car seen him do a traffic infraction. Basically, he had
    5   an equipment violation. We pulled him over, and then we
    6   placed him under arrest at that time for previous charges,
    7   which was on the 1st.
    8               Judge, this -- at the very beginning of this case,
    9   you asked me to make an opening statement, and I said I was
  10    going to have difficulty making it because I didn't know what
  11    they were going to testify to in this case because there's
  12    been a fluid sequence of stories as to what's been going on in
  13    this case. This, while still in Will County, indicates CI
  14    wasn't even involved on June 1st, Judge, that they had done
  15    surveillance. And this --
  16                THE COURT: This transcript comes from where again?
  17                MR. LIPUMA: This comes -- and I'll go to the front
  18    page, Judge. This is the Will County -- in the Circuit Court
  19    of Will County.
  20                THE COURT: The state grand jury. Okay.
  21                MR. LIPUMA: Yes, Judge.
  22                THE COURT: Go back then to the testimony.
  23                MR. LIPUMA: This is what Insley testifies to from
  24    the ASA.
  25                THE COURT: So his testimony is, we saw him do a
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 56 of 128 PageID #:3659

                                                                                   56

    1   traffic infraction, the equipment violation.
    2               MR. LIPUMA: Yeah.
    3               THE COURT: We pulled him over, and then we arrested
    4   him for the June 1st previous charge, quote, unquote.
    5               MR. LIPUMA: Yes. Not arrested him for anything that
    6   happened on June 23rd, Judge. He's referring to June 1st.
    7               And what's also significant about this, Judge, is it
    8   fits exactly with where Mr. Haldorson was. He was at the
    9   Plainfield cruise night, they saw him there, they saw him
  10    standing by his vehicle, and they said, it's time to take down
  11    Mike Haldorson.
  12                How does Friddle proceed, Judge? Did you get in a
  13    pissing match with someone? Did you do a burnout? The guy
  14    said to look for a -- there was a sweet G8 with red lights,
  15    took off fast and squealed his tires.
  16                He told Mr. Haldorson multiple lies. He said, wait
  17    for the officer to come. If he's not here, you'll be out of
  18    here -- if it's not you, you will be out of here in 30
  19    seconds.
  20                Then he lied about the warrant because Marzetta told
  21    him to lie about a warrant. We can hear it on the dash cam,
  22    Judge. Marzetta tells Insley, Tell him he's got a warrant.
  23                We know that Haldorson didn't have any warrants,
  24    Judge, because you can hear on the dash cam recording the
  25    dispatch communication and basically getting the all clear on
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 57 of 128 PageID #:3660

                                                                                   57

    1   Haldorson. Sure, he has a prior criminal history. He has a
    2   couple drug cases. He's not a violent man, though. But they
    3   said -- they told him he had a warrant supposedly to put him
    4   at ease because Haldorson was possibly armed.
    5               Judge, their approach on Mike Haldorson on June 23rd
    6   betrays that claim. There's not a single report, Judge, in
    7   Friddle's contemporaneous report about a possible gun. It's
    8   not in Marzetta's report either, Judge. Judge, if they were
    9   told about a gun, I respectfully submit that there would be
  10    greater safety measures that would have been put in place
  11    here. At a minimum, Judge, two officers would have approached
  12    that car with their guns drawn, probably. But, no, Friddle
  13    proceeded alone, gun snapped in holster, and I respectfully
  14    submit that law enforcement doesn't proceed like that when
  15    they believe a suspect is armed and dangerous.
  16                Then what happens? Well, then Marzetta lied to
  17    Haldorson three times, saying, you got a warrant, you got a
  18    warrant, you got a warrant.
  19                How did Michael Haldorson handle all this? Full
  20    compliance with the law, Judge. No traffic violations, no
  21    warrant. He gave his driver's license with the proper
  22    identification. And then they searched him, and they took
  23    custody of his cell phone and some money off him. And you'll
  24    remember, Judge, that Marzetta testified that he searched
  25    Haldorson, but as we pointed out to impeach him again, he's
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 58 of 128 PageID #:3661

                                                                                   58

    1   not searching Haldorson. Friddle is searching Haldorson.
    2   This is Marzetta here to the left.
    3               THE COURT: Marzetta is the one holding -- it looks
    4   like he is talking on the radio?
    5               MR. LIPUMA: Yes, your Honor, all the way to the
    6   left. And between him and Haldorson is Friddle conducting a
    7   pat-down search.
    8               And I want to just make a real quick comment about
    9   the fact that, you know, the cell phone was taken from
  10    Mr. Haldorson at this time, which I'm going to get back to,
  11    Judge. But I'm also going to get -- I'd also like to comment
  12    on $2,000 was taken off of Mike Haldorson at this time, and
  13    you heard Mr. Haxall cross-examine Mr. Haldorson about that as
  14    if to make it sound like he was some big drug dealer.
  15                But the bottom line, Judge, is you need to have that
  16    information before the seizure occurs. This is after-the-fact
  17    probable cause, propping up probable cause by saying, well,
  18    look what we found after the fact. Look at the fireworks.
  19    Look at the couple --
  20                THE COURT: Honestly, you don't need to spend much
  21    time on that argument.
  22                MR. LIPUMA: Okay. I'm going to proceed, Judge, then
  23    to another exhibit we entered, which was this, and it probably
  24    is like bizarre, like why are we -- why are we submitting
  25    this?
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 59 of 128 PageID #:3662

                                                                                   59

    1               Well, this is a picture, Judge, another extraction
    2   from the dash cam video. And what this shows is Marzetta, the
    3   officer who saw the grill lights on June 1st when they weren't
    4   even installed then, with another man in the picture, Judge,
    5   and that's a Joliet police officer.
    6               And the Joliet police officer, Judge, is there
    7   because they did not know which way Haldorson was going to go,
    8   despite their protestations that there was this ongoing
    9   conversation and they knew this deal was going to go down in
  10    Plainfield Central High School.
  11                First of all, Judge, it belies common sense to think
  12    that any person who sells drugs would do so in a school zone
  13    because everybody knows penalties get enhanced there. But
  14    that's not my primary argument.
  15                My primary argument is this, as it's shown in the
  16    dash cam video, Judge, as you can hear it in the dash cam
  17    video, how did you know which way he was going to go? He was
  18    going to go one way or the other, they said. He was going to
  19    go one way or the other, meaning they didn't know which way he
  20    was driving, contrary to what they're telling you, that they
  21    were meeting at the high school to do a drug transaction.
  22    That's the significance of the Joliet police officer, Judge.
  23                And I take strong issue -- I'll ask the Court to take
  24    judicial notice of -- here's our map, Defendant's Exhibit 5.
  25    You can see Fort Beggs Drive, Judge. But I don't have that
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 60 of 128 PageID #:3663

                                                                                   60

    1   map with me that the government has. But I can tell you,
    2   Judge, take judicial notice of the fact, because Fort Beggs
    3   Drive leads to River Road, which goes southwest into Joliet,
    4   depending on what route you take.
    5               Joliet is a very big city. It's one of the largest
    6   cities in Illinois. Mr. Haldorson could have arrived at
    7   Joliet from perhaps any of those three options. Joliet Road
    8   goes to Joliet, 66 goes to Joliet, and Fort Beggs where the
    9   River Road bends goes to Joliet.
  10                The government had the opportunity to cross-examine
  11    Mr. Haldorson, Judge, and pinpoint the location of Jessica's
  12    or Jennifer's home. They didn't. They passed on it because
  13    he could have pointed out or it would have been pointed out
  14    precisely where she lived. That's on them that they didn't
  15    follow up on that.
  16                Judge, there was absolutely no evidence that the CI
  17    was involved in that case. The CI was not even with Insley.
  18    And let's just get started on the CI.
  19                The CI started cooperating in 2014, your Honor. And
  20    we know that because his ID number is 14, dash, and then
  21    numbers following, and that indicates what year they signed
  22    up.
  23                Insley was the control agent of this CI, Judge,
  24    although there was a contradiction between Insley and Marzetta
  25    as to who had the first control or contact with this
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 61 of 128 PageID #:3664

                                                                                   61

    1   particular CI. Neither -- Marzetta certainly doesn't want to
    2   touch him because he denied it; whereas, Insley said he had
    3   the initial -- that Marzetta had the initial contact with the
    4   CI.
    5               And I submit, Judge, that Insley lied when he
    6   testified that the CI was working for money. In fact, he was
    7   working off an arrest, setting up people as Insley demanded.
    8               And, Judge, you asked the government to provide you
    9   with the CI's file in camera following the last hearing, and
  10    I'm assuming that's been done.
  11                THE COURT: You know, I forgot to bring that up.
  12    I've got it here, and I wanted to ask a question about it. Do
  13    you mind me interrupting you for a second?
  14                MR. LIPUMA: No, Judge, not at all.
  15                THE COURT: I planned to do this at the beginning. I
  16    just need to make sure we have a clear record of the purpose
  17    for which I was looking at this. I know I asked for it, and
  18    it came up after a couple of sidebars --
  19                MR. HAXALL: My recollection, your Honor, maybe
  20    Mr. Wallach can speak to this as well, is that you wanted to
  21    confirm that there was no reference to the arrest that
  22    purportedly occurred shortly before the events in question
  23    here.
  24                THE COURT: And that's what I remembered.
  25                Is that consistent with your understanding also,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 62 of 128 PageID #:3665

                                                                                   62

    1   Mr. Lipuma?
    2               MR. LIPUMA: Judge, I think you were going to look at
    3   the CI file for completeness, for one, but --
    4               THE COURT: How would I ever know if it's complete?
    5               MR. LIPUMA: And that's the point, Judge. And I
    6   submit it isn't complete because based on --
    7               THE COURT: How would you know if it's complete?
    8               MR. LIPUMA: Because the government told me. They --
    9               THE COURT: That it's not complete.
  10                MR. LIPUMA: Well, they said the -- it is not
  11    complete, Judge, because they said the Peoria arrest of the CI
  12    10 days before June 1st, when they set up Haldorson, that's
  13    not contained in that -- it's not contained in the CI's file.
  14    That's what they told me. So how can that not be in the CI's
  15    file?
  16                THE COURT: Okay. So there's complete and there's
  17    not complete. When you say it's not complete, if you mean it
  18    doesn't include all of the information that is out there in
  19    the world regarding the CI, I suppose everybody would agree
  20    with that.
  21                If you mean by "not complete" that this isn't the
  22    entire file and that something was withheld, that's a whole
  23    different meaning. Both are within the meaning of "complete."
  24    So which do you mean?
  25                MR. LIPUMA: I can't speak to the latter, but I
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 63 of 128 PageID #:3666

                                                                                   63

    1   certainly am affirmative on the former.
    2               THE COURT: Okay. So maybe if you can just tell
    3   me -- and, again, I apologize for interrupting the argument --
    4   but Mr. Haxall or Mr. Wallach, whoever wants to do it, if you
    5   can tell me, if you will, what the provenance of the -- of
    6   this --
    7               MR. HAXALL: My recollection, your Honor, is that the
    8   criminal history in the informant's name, and there's also one
    9   under the alias -- which, to be honest, I have no idea why
  10    that's even run -- the alias that they give for use is also --
  11    they include one there. The one for the informant's true name
  12    was -- the date on it, I believe, is January.
  13                MR. WALLACH: I think it's either December or
  14    January.
  15                MR. HAXALL: So it's prior to the alleged Peoria
  16    arrest.
  17                THE COURT: Depending upon -- and a lot of this is
  18    just kind of a printout that's in -- you know, I don't want to
  19    say "code," that's the wrong word, but just --
  20                MR. HAXALL: I believe it's the LEADS check or
  21    something --
  22                THE COURT: Yeah, it's a LEADS check. The date
  23    12/23/14 or what appears to be the date 12/23/14 appears all
  24    over the thing.
  25                MR. HAXALL: And if you look at the actual content,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 64 of 128 PageID #:3667

                                                                                   64

    1   there's no reflection of an arrest contemporaneous with that.
    2               THE COURT: And that is correct.
    3               MR. HAXALL: Yes. And that was our understanding of
    4   what the Court was looking for. I will tell the Court that we
    5   asked the Illinois State Police to provide the CI file, and
    6   this is what we were provided.
    7               THE COURT: And then there's another set of documents
    8   that have what -- again, appears to be a date of 1/6/15. So I
    9   assume that would be January 6, 2015; 01/06/15. And that,
  10    likewise, didn't have any reference to the Peoria. I mean, I
  11    look at what I have, and there was no reference to it.
  12                MR. LIPUMA: Judge, may I ask one question about the
  13    contents of that? Can I ask what the CI's number is listed
  14    as?
  15                THE COURT: You could if I can figure out where to
  16    find it.
  17                MR. HAXALL: It might be on the front sheet, your
  18    Honor.
  19                THE COURT: All right. Let's see here. So
  20    14-15828WCA. I assume "WC" means Will County. And it gives a
  21    name, and it gives the name of Insley and his ID number. And
  22    that's on -- there's a closed -- there's what's called a
  23    closing file, a closing document, administrative closing dated
  24    12/9/2015.
  25                There is another document with the same CI number
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 65 of 128 PageID #:3668

                                                                                   65

    1   dated November 12, 2015, which identified him as currently
    2   active. There is a personal history report, which is a couple
    3   of pages long. It has the same CI number, 14-15828, gives a
    4   whole bunch of identifying information.
    5               There's what -- I mean, I don't know what the guy
    6   looks like, but it appears to be a couple of pictures of him,
    7   also with the identification of 14-15828. There's
    8   fingerprints with that same ID number.
    9               And then the LEADS reports, which is basically
  10    every -- pretty much everything else, obviously, you don't
  11    have that number on it. There is an Illinois State Police
  12    confidential source report, which is like the agreement, same
  13    ID number, 14-15828. That's dated from 12/23/2014, which
  14    happens to be the same date as the first -- or the LEADS
  15    report.
  16                There's a couple of investigative reports bearing
  17    dates in late December 2014, likewise with the same CI number,
  18    14-15828. There's documentation of a payment regarding the
  19    arrest of somebody else, it appears. Same ID number. A
  20    couple reports like that.
  21                And then there's a report of a payment relating to
  22    Mr. Haldorson, $50, on June 3rd, 2015. Same ID number.
  23                So anyway, the same ID number appears on all the
  24    documents.
  25                MR. LIPUMA: Judge, that's obviously contradictory to
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 66 of 128 PageID #:3669

                                                                                   66

    1   what we received in this case.
    2               THE COURT: What's contradictory to what?
    3               MR. LIPUMA: The CI number, Judge, because the CI
    4   number we received in this case, and it's evidenced by the
    5   Bates stamp at the bottom here, United States v. Michael
    6   Haldorson, 15 CR 623, in fact, it's indeed --
    7               THE COURT: Isn't that the one that the guy said was
    8   a mistake?
    9               MR. LIPUMA: No. This is the one that they -- this
  10    is the one they've been proceeding under, 14-12947. This is
  11    the one that was produced after, Judge, after 15828. This is
  12    what was produced to Mr. Haldorson in Will County. There's no
  13    Bates stamp here.
  14                THE COURT: So you're saying "this," and I know what
  15    you're talking about. The transcript doesn't. So what's the
  16    "this"?
  17                MR. LIPUMA: Oh, I apologize.
  18                THE COURT: Yeah.
  19                MR. LIPUMA: Judge, I'm showing you two identical
  20    reports, two identical reports prepared by case agent Insley,
  21    both indicating, Document the purchase of Exhibit 1, document
  22    the purchase of Exhibit 1. The one I started with, Judge, was
  23    the one we received in federal court in discovery in this case
  24    as reflected by the Bates stamp at the bottom of the page.
  25                THE COURT: That has a different ID number from the
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 67 of 128 PageID #:3670

                                                                                   67

    1   one I read. It's 14-12947.
    2               MR. LIPUMA: And, Judge, we would move --
    3               THE COURT: Hang on a second. Then you put up
    4   another one.
    5               MR. LIPUMA: This is what -- this is what
    6   Mr. Haldorson received in state court in which we did not
    7   receive from the federal government in this case.
    8               THE COURT: And that had -- the text of the report is
    9   the same, it just has a different ID number, or no?
  10                MR. LIPUMA: Judge, exactly the same. It's a
  11    two-page report, Judge, containing a lot of information,
  12    identical information.
  13                THE COURT: Okay. I get it. So, basically, what
  14    you're telling me is that the report that you got in this case
  15    has a different informant ID number from what the informant
  16    file has.
  17                MR. LIPUMA: Yes.
  18                THE COURT: So without being flip about it, so what?
  19                MR. LIPUMA: Well, Judge, first of all, I would move
  20    to have the government produce to you the CI file for --
  21                THE COURT: The other ID number?
  22                MR. LIPUMA: Yes, sir, Judge. Yes, sir, Judge. For
  23    the other ID number. I would ask that that CI file be turned
  24    over as well because we have two different CI numbers.
  25                Judge, I'm going to tie this up for you --
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 68 of 128 PageID #:3671

                                                                                   68

    1               THE COURT: Okay. Keep going.
    2               MR. LIPUMA: -- but I'm telling you, what we have
    3   here is a out-of-control case agent in Insley who's very
    4   reckless, indeed, intentionally so, in dealing with his CI,
    5   and he's concealing something here with these different --
    6   with these different CI numbers, Judge, relating to the very
    7   first incident in this case. It's very suspicious, Judge. In
    8   my too many years being in this practice, I have never seen
    9   anything quite like this in my life.
  10                And how do we -- how can I say, Judge, it's
  11    misconduct? I can say it because of this. This is --
  12                MR. HAXALL: Objection.
  13                THE COURT: Okay. Hang on a second. Take it off the
  14    screen.
  15                MR. LIPUMA: I apologize.
  16                THE COURT: Let me put it up so only me, you, and the
  17    government can see it.
  18                MR. LIPUMA: I do apologize. I forgot.
  19                THE COURT: Yeah, you wouldn't have known that the
  20    screens behind you were on, so let me just turn those off.
  21                MR. HAXALL: I'd just ask that counsel provide it to
  22    the Court. I don't need to see it.
  23                THE COURT: Just hand it to me.
  24                MR. LIPUMA: It's in evidence, Judge. We did submit
  25    it as part of our package of materials.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 69 of 128 PageID #:3672

                                                                                   69

    1               THE COURT: So it's Defense Exhibit 3.
    2               I tell you what. I have --
    3               MR. LIPUMA: You have my exhibit.
    4               THE COURT: I have your exhibits. You keep it.
    5               MR. LIPUMA: Yes, Judge.
    6               Judge, this is why the CI's file is so important,
    7   because there's something beyond reasonably suspicious here.
    8   There is --
    9               THE COURT: Time out. This is the person -- the
  10    person who is identified in Defendant's Exhibit 3 --
  11                MR. LIPUMA: Yes.
  12                THE COURT: -- is the person you understand to be the
  13    CI?
  14                MR. LIPUMA: Yes, Judge. He is the CI.
  15                MR. HAXALL: Judge, just -- I would ask if the Court
  16    doesn't put on the record confirming -- there's two reports
  17    there, Judge. One under the alias they gave him, and there's
  18    one under his accurate name. There's two different LEADS
  19    reports there, Judge.
  20                THE COURT: I want to make sure I'm understanding
  21    this.
  22                So I'm going to tell you. At this point, the defense
  23    is absolutely entitled to the CI file. It's just not even a
  24    close question. I am not crediting all of the implications
  25    that Mr. Lipuma is drawing for it, but there's just too many
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 70 of 128 PageID #:3673

                                                                                   70

    1   discrepancies here. I mean, seriously.
    2               He's going to get the file, I am going to make a copy
    3   of it for him myself, and I will give it to you after the next
    4   break.
    5               The personal history report has two names for the CS.
    6   It has the CS name, which is one thing, which is not the name
    7   on Defense Exhibit 3. Then there's a section that says
    8   "descriptive and identifying data," which says full name,
    9   which is the name that's on Defense Exhibit 3. So I assume
  10    what that means is it's an alias or he uses two names or
  11    something like that. I don't know.
  12                But through -- when he's -- you know, so some of the
  13    documents in this file list him under one of the names, and
  14    some of them list him under the other. They all have the same
  15    identification number that I quoted earlier.
  16                MR. HAXALL: Judge, I would ask when you provide it
  17    that it would be for counsel's eyes only.
  18                THE COURT: Yeah. For now, at least, it's attorneys'
  19    eyes only. But, yeah. So he's a name and his true name.
  20                Anyway, go ahead.
  21                MR. LIPUMA: Judge, we have this -- how this
  22    information is not in the CI's file indicates to me that there
  23    is police misconduct here because the CI is not being handled
  24    in an appropriate manner. It is required for controlling
  25    agents to document such information, Judge. And I'll get to
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 71 of 128 PageID #:3674

                                                                                   71

    1   the Illinois State Police report in a minute, but what we have
    2   here, Judge, is -- and I think that's why we need two CI files
    3   for both of those numbers to see if that CI has a different
    4   number as well and if this information is in that other
    5   number.
    6               What we know is 10 days before the June 1st
    7   transaction, which has not been produced in discovery and not
    8   disclosed ever to us, this is our legwork. We found that out.
    9   The government didn't tell us --
  10                THE COURT: What's the "that"?
  11                MR. LIPUMA: The arrest 10 days earlier, Judge.
  12                THE COURT: All right. Okay.
  13                MR. LIPUMA: Yeah. Never -- the government didn't
  14    tell us this. We had to find this out. And under Kyles v.
  15    Whitley, Judge, the government is required to do this, and the
  16    fact that their agents -- I'm not saying anything about the
  17    two prosecutors at this table except they're doing their job,
  18    but the misconduct of the police officers is imputed to the
  19    prosecution team.
  20                THE COURT: So pause for a second. I mean, I
  21    certainly agree that that's information that, you know, ought
  22    to have been in the person's file at some point. We'll just
  23    sort of be agnostic at this moment on exactly when, you know,
  24    whether it's two days after the arrest or 10 days or two
  25    months or whatever. So my question, my question is what -- I
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 72 of 128 PageID #:3675

                                                                                   72

    1   just want to refer back to something you just said.
    2               So when you're talking about Kyles v. Whitley, I
    3   mean, Kyles v. Whitley basically talks about, you know, who
    4   all on the team -- how far the obligation runs to turn over
    5   exculpatory and impeaching information.
    6               So it's impeaching if the government is going to call
    7   this person as a witness, which they are not. So that comes
    8   out of the picture. Then the other is exculpatory. How is
    9   this exculpatory?
  10                MR. LIPUMA: Well, Judge, first of all, the
  11    government has presented to Magistrate Judge, I think,
  12    Finnegan in this case in the original complaint the CI's
  13    criminal history, which did not include this. Would Judge
  14    Finnegan have issued the criminal complaint if she had known
  15    --
  16                THE COURT: What you're saying is that evidence that
  17    reflects a potential misstatement used to obtain an arrest
  18    warrant is Brady material.
  19                MR. LIPUMA: It is, and when you -- I apologize.
  20                THE COURT: Even if -- I mean, what's the interval
  21    between the arrest warrant and the return of the indictment by
  22    the grand jury?
  23                MR. LIPUMA: I don't think it was that significant a
  24    period of time, Judge.
  25                THE COURT: So then what's the -- I mean, if we want
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 73 of 128 PageID #:3676

                                                                                   73

    1   to talk about this in Fourth Amendment terms, okay, because
    2   you're talking about Franks, so then the question would be,
    3   okay, fine, maybe the -- maybe the grand jury indictment
    4   purges whatever issue there would have been from the arrest
    5   that was obtained pursuant to the warrant that was obtained as
    6   a result of not disclosing the full criminal history, assuming
    7   that that information is imputed to the person who filled out
    8   the criminal complaint or the application, which I am not
    9   necessarily buying off on. That would be significant only if
  10    some evidence had been obtained probably from Mr. Haldorson in
  11    the interim period.
  12                And I don't think any -- is anybody saying that he
  13    made any kind of a statement or admission between the date of
  14    his arrest and the date of the indictment?
  15                MR. LIPUMA: The date of the arrest in federal court?
  16                THE COURT: The arrest is probably October the --
  17                MR. LIPUMA: No, Judge.
  18                THE COURT: -- the 13th or 14th of 2015. And then
  19    the indictment gets returned about a little less than two
  20    months later.
  21                So, I mean, I get what you're saying. I get what
  22    you're saying, but --
  23                MR. LIPUMA: But, Judge --
  24                THE COURT: And, again, I got to put this in the
  25    context of what it is that I'm being asked to do here.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 74 of 128 PageID #:3677

                                                                                   74

    1               MR. LIPUMA: Okay. And this, Judge, will take me
    2   back to Insley, because we are attacking Insley's credibility
    3   here. And he got up on that witness stand, and when I
    4   confronted him with that, he said, oh, yeah, I remember now, I
    5   just remembered now, that my CI was arrested. And, in fact, I
    6   questioned him, he was also convicted. He pleaded guilty.
    7   Yeah, he did plead guilty too. But none of that's in the
    8   file.
    9               So this goes to the very core of this investigation,
  10    Judge. I have very -- and I think the evidence supports
  11    this -- we have very strong concerns about the CI's
  12    involvement in this case, particularly when the government is
  13    saying the CI was present on June 23rd when the evidence
  14    establishes he wasn't.
  15                THE COURT: Okay. So where this is going as it
  16    relates to the matters that are before me right now is that
  17    this is basically part of your argument that what the officers
  18    are saying happened on June 23rd did not really happen?
  19                MR. LIPUMA: And June 1st.
  20                THE COURT: Okay. Fair enough.
  21                MR. LIPUMA: And June 1st.
  22                THE COURT: But that's how it ties into what we are
  23    talking about here.
  24                MR. LIPUMA: It does, Judge. It does.
  25                THE COURT: Government misconduct in the air
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 75 of 128 PageID #:3678

                                                                                   75

    1   somewhere doesn't really matter unless it relates to what I
    2   have to decide, right?
    3               MR. LIPUMA: Right, Judge. And I believe you even
    4   heard Insley testify in my follow-up cross-examination that
    5   this information would be valuable to a defendant in a
    6   criminal case.
    7               THE COURT: Yeah, you said that, for sure.
    8               MR. LIPUMA: It's something a defense attorney -- to
    9   conduct a proper investigation for due process consideration.
  10                THE COURT: Yes, but there's -- okay. You're missing
  11    my point. There is no motion before me that says, dismiss
  12    indictment because the police did A, B, C, D, and E and my due
  13    process rights have been violated.
  14                What's before me is a motion to suppress evidence
  15    that's derived from allegedly improper stop of the car and
  16    allegedly illegal search of the car and allegedly illegal
  17    entry and search of the apartment and the bedroom. That's
  18    what's before me.
  19                MR. LIPUMA: Okay.
  20                THE COURT: So, in other words, let's say, for
  21    example, that Insley, you know, had, you know, killed his cat
  22    two weeks before this. It may mean he is an awful person, but
  23    unless it has something to do with something I have to decide,
  24    unless you can tie it to that, it doesn't really make much
  25    difference, does it?
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 76 of 128 PageID #:3679

                                                                                   76

    1               MR. LIPUMA: Well, Judge --
    2               THE COURT: So, again, what I am trying to do is
    3   let's tie this into something that I am dealing with it.
    4   Let's pull the threads together, in other words.
    5               MR. LIPUMA: And I'm trying to do that, and I think I
    6   will tie it up for you at the end, Judge. But, basically what
    7   we're looking at is a corrupt cop. He's a corrupt cop with
    8   the CI and committing perjury in this courtroom and getting
    9   his fellow officers to cover for his misdeeds. All of this
  10    goes to credibility, to the integrity of the investigation, to
  11    the accuracy of their recounting to the Court of what they did
  12    in this case. And that all implicates Mike Haldorson's Fourth
  13    Amendment rights.
  14                THE COURT: Is Insley the -- I'm momentarily blanking
  15    on this. Is Insley the one who testifies about overhearing
  16    the conversation or what he says is the conversation on
  17    June 23rd?
  18                MR. LIPUMA: Yes, Judge.
  19                THE COURT: All right.
  20                MR. LIPUMA: And I'm going to get to that.
  21                THE COURT: Okay. Now I'm getting it.
  22                MR. LIPUMA: Great. Thank you so much, Judge. Thank
  23    you.
  24                And let's go on to -- we did the June 1st report with
  25    the two different CI numbers. Now we have the June 23rd
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 77 of 128 PageID #:3680

                                                                                   77

    1   report called Purpose to Document the Attempted Purchase of
    2   Cocaine with Mike -- from Mike Haldorson.
    3               Now, this report by Insley also is suspect, Judge,
    4   very suspect, and -- because this is the report that was not
    5   prepared. This report was not prepared. When the case was
    6   presented --
    7               THE COURT: You can go back to using the ELMO again.
    8               MR. LIPUMA: Thanks, Judge.
    9               THE COURT: It's helpful for me to see what you're
  10    talking about.
  11                MR. LIPUMA: Yes, Judge. Thank you.
  12                This report, which is -- the reporting date says
  13    June 23rd of 2015, and I'm pointing to where it says the date
  14    this report was prepared, June 25, 2015.
  15                Judge, this report was prepared on October 29, 2015.
  16                THE COURT: This is the one that was -- that was
  17    testified was prepared at the request of --
  18                MR. LIPUMA: Exactly, Judge. Exactly.
  19                So why was it prepared like that, and why was the
  20    date concealed from us? Well, what does Insley say, Judge? I
  21    didn't prepare the report for June 23rd because I didn't want
  22    it to go back on the CI. I wanted to try to keep the CI out
  23    of it. That was his testimony. And to some extent,
  24    Mr. Haxall is bolstering that with his argument today. And I
  25    submit that is completely illogical, Judge, because we already
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 78 of 128 PageID #:3681

                                                                                   78

    1   had the report -- we already had the report from June 1st,
    2   wherever I just placed it. We already had the report from
    3   June 1st with the two different CI numbers which trace back to
    4   the CI. So it's an empty excuse on his part. And that 6/1
    5   report was produced in discovery by the government.
    6               Indeed, Judge, Insley, you know, he said he didn't
    7   want to go back on the CI. Indeed, Judge, Insley didn't want
    8   it to go back on himself. He mishandled the CI, he lied about
    9   the CI, and the government continues to say oh, he's
  10    protecting the CI's identity. Is he protecting the CI's
  11    identity, Judge, or is he hiding the CI's identity, or -- and
  12    is he hiding the CI's misconduct? Because our legwork finds
  13    that arrest and later conviction. Or is he concealing his
  14    mishandling of the CI? These are all substantive, substantial
  15    questions, Judge.
  16                This brings us to something that we don't have a
  17    document for, Judge. Insley comes before you and says that
  18    once Haldorson was pulled over, he's with the CI, and the CI
  19    gets a text that says, I just got rolled up on, I'll be with
  20    you in a few minutes. This is the text --
  21                THE COURT: Yeah.
  22                MR. LIPUMA: Not documented in any manner, Judge.
  23    Not documented in any manner. Not a line in a single report.
  24    No screenshots of that alleged text.
  25                Judge, this is extremely valuable evidence, as you
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 79 of 128 PageID #:3682

                                                                                   79

    1   know and as any experienced law enforcement officer would
    2   know. And they would document that. They would take the CI's
    3   phone and -- or subpoena the account for the text, but somehow
    4   they -- or take a screenshot, you can take a screenshot of the
    5   CI of your text -- of your phone. Did nothing. Did not
    6   document it. Nothing.
    7               Judge, it did not happen in that manner. And how can
    8   I say it did not happen in that manner? Again, because I
    9   don't believe a thing Insley has to say here, because of this,
  10    Judge, this report that I questioned him on. This is another
  11    report he wrote, that he actually did write, apparently, on
  12    June 25th. And I point down to the -- in red: On Tuesday,
  13    June 23rd, during the course of surveillance for a narcotics
  14    investigation, 14-15828 contacted me and said that he knows a
  15    person named Mike Jones, previously identified as Michael
  16    Haldorson, would be in the area of Route 59 and Fort Beggs
  17    Drive in Plainfield.
  18                So I asked him, he contacted you. And I said, did he
  19    call you? No, he couldn't say that, Judge, because he
  20    supposedly --
  21                THE COURT: He's with him.
  22                MR. LIPUMA: He's with him. He's with him.
  23                So I asked him, how did he contact you? Well, he
  24    turned to me and he told me. That's how he -- the language
  25    matters in these reports, Judge. It's important that
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 80 of 128 PageID #:3683

                                                                                   80

    1   language -- language has its common meaning. "Contact" means
    2   by phone call, by text. He wasn't with him. His own -- his
    3   own words betray him in this report, Judge. It's a ridiculous
    4   interpretation of the English language.
    5               THE COURT: So you infer what from this, or you think
    6   I should infer what from this particular thing? That he
    7   wasn't really with the guy?
    8               MR. LIPUMA: The CI wasn't there on June 23rd. The
    9   CI wasn't there. The government has a gaping hole in this
  10    investigation, and --
  11                THE COURT: Take your Post-it note off so I can see
  12    the next paragraph.
  13                MR. LIPUMA: I'm sorry.
  14                THE COURT: So is basically your theory of what
  15    happened was that the police had decided that that was the
  16    day -- "that" being June 23rd -- was the day they were going
  17    to arrest Mr. Haldorson, they were all there ready to go, and
  18    at some point, the informant who is somewhere else contacts
  19    him and says, okay, this is where Haldorson is going to be?
  20                MR. LIPUMA: I don't think -- we know the CI wasn't
  21    present.
  22                THE COURT: Yeah.
  23                MR. LIPUMA: And I say the CI wasn't even -- wasn't
  24    really even involved, because we don't know. This is what
  25    happened on that date, Judge.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 81 of 128 PageID #:3684

                                                                                   81

    1               THE COURT: We were out doing surveillance, we saw
    2   him standing around his vehicle.
    3               MR. LIPUMA: Nothing about the CI in state court,
    4   Judge. I mean, nothing about it in that testimony in the
    5   grand jury in state court. Nothing about it.
    6               The CI -- the CI contacted me. Even if he contacted
    7   him, Judge, by text or phone, he lied in this courtroom by
    8   saying, he was in the same car with me and told me these
    9   things.
  10                And here's another example, Judge, of Insley's lies.
  11                THE COURT: Do I have that report? The CI contacted
  12    me report, is that an exhibit? The one that had all the
  13    highlighting on it where it says, the CI contacted me, is that
  14    report --
  15                MR. LIPUMA: I don't have that. I cross-examined him
  16    on this report, Judge, but it wasn't admitted into evidence.
  17                THE COURT: All right. That was my question.
  18                MR. LIPUMA: Okay. Here's another example. And I'm
  19    not -- the little things I'm skipping over, Judge, because
  20    there were -- I could spend a day here going through the
  21    contradictions between these officers, but I'm just giving you
  22    the material points.
  23                Let's talk about Mike Haldorson's cell phone, Judge.
  24    It was taken from him on June 23rd. You saw the pat-down.
  25    Insley did not turn that into evidence until July 6th,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 82 of 128 PageID #:3685

                                                                                   82

    1   according to his report. June 23rd and July 6th. Ten, 11, or
    2   14 days. You get two different dates on there, Judge.
    3               Here it is. Here it is. And I questioned him on
    4   this as well. To document evidence received for Exhibit 16,
    5   reporting date 7/6, date 7/6, attachment, one evidence
    6   receipt, one page. And being entirely fair here, even though
    7   this says June 6th, there is something here that says -- I'm
    8   sorry -- it says July 6th. Received as attached says
    9   July 3rd. So it was either turned in on July 3rd or July 6th.
  10    So that's 10 days or some two weeks after the arrest and
  11    seizure of Mike Haldorson and the seizure of his phone.
  12                And then he lied about the Illinois State Police
  13    evidence vault being closed and that's why it took him so long
  14    to bring that in. Judge, I showed other reports from other
  15    officers where they were turning in their evidence between
  16    June 23rd and July 3rd or July 6th. And who would even think
  17    that, Judge, oh, we have to all hold on to our evidence in all
  18    of our cases because the evidence vault technician is not
  19    available today or for a week because she's on vacation? It's
  20    ridiculous. There's other reports showing that the evidence
  21    was being logged in.
  22                And that takes us to the phone, Judge. This phone --
  23    and I'm not sure what the status of the phone is before the
  24    Court, but Insley said, he testified to this, Judge, he was
  25    responsible for controlling that phone. No one else said they
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 83 of 128 PageID #:3686

                                                                                   83

    1   had that phone. And Insley himself, when questioned about it,
    2   he didn't know where that phone was during that period -- that
    3   interim period. He had amnesia --
    4               THE COURT: The "interim period" meaning after the
    5   arrest and before this.
    6               MR. LIPUMA: Yes, exactly, Judge. No one has had
    7   accountability for that. Where was that phone held? And we
    8   submit to you that Insley tried to break into that phone. You
    9   heard Mr. Haldorson --
  10                THE COURT: There's testimony from Mr. Haldorson
  11    about how he kept getting messages about how he had five
  12    attempts and three attempts and whatever.
  13                MR. LIPUMA: Thank you, Judge. Yeah.
  14                I don't know if that search warrant is still before
  15    the Court, I wasn't his attorney at the time, but I understand
  16    that there's still a potential search warrant before the Court
  17    about --
  18                THE COURT: I issued it. I don't know that it's
  19    not -- no, I didn't issue it?
  20                MR. HAXALL: You said pending the determination here,
  21    your Honor.
  22                THE COURT: Okay. There we go. I guess it is.
  23                MR. LIPUMA: Yeah. So I'm asking the Court to not
  24    allow them to grant -- to get a search warrant on that because
  25    there's no chain of custody. There's -- we have no idea where
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 84 of 128 PageID #:3687

                                                                                   84

    1   that phone was. It's corrupt in the process. There is no
    2   chain of custody on it, Judge.
    3               And then what do we have? We have in the affidavit
    4   that's presented to your Honor from Agent Gallagher, who lied
    5   to the Court. Marzetta lying to the Court. Insley lying to
    6   the Court. And now their ATF special agent's lying to the
    7   Court, because this is the affidavit he submitted to you in
    8   order to get --
    9               THE COURT: For this warrant.
  10                MR. LIPUMA: Yes, Judge. This is document 156,
  11    page 5. For this warrant, the subject phone has remained in
  12    the government's custody since Haldorson's arrest, which is a
  13    lie.
  14                THE COURT: Okay. Let's unpack that a little bit.
  15    So I assume you're not saying by the government --
  16    "government" only means federal government, right? It
  17    doesn't.
  18                MR. LIPUMA: Well, I -- first of all, I think
  19    "government" technically means the federal government, but to
  20    the extent he wants to argue --
  21                THE COURT: You don't call the government in the
  22    state of Illinois a government? And I am not asking for
  23    political commentary there.
  24                MR. LIPUMA: I used to refer to the state when I'm in
  25    state court, but it's not a big deal.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 85 of 128 PageID #:3688

                                                                                   85

    1               But the fact of the matter is --
    2               THE COURT: If you're talking about -- when you say
    3   this is not correct, you're talking about that gap between the
    4   23rd of June and the inventory report that shows it goes into
    5   the locker on either the 3rd or the 6th of July.
    6               MR. LIPUMA: Combining with the Insley testimony and
    7   the absence of any other testimony along these lines that no
    8   one knew where that phone was. And then you couple that with
    9   the notification Mr. Haldorson is receiving about you have --
  10                THE COURT: I follow what you're saying. I get it
  11    now.
  12                MR. LIPUMA: Okay. So no chain of custody, no
  13    accountability, there should be no search here, Judge.
  14                And then what else do we have? Other
  15    misrepresentations by Officer Gallagher -- or Agent Gallagher,
  16    there's plenty. The affidavit in support of the criminal
  17    complaint and the other affidavits said Michael Haldorson
  18    called the CI at 8:22 on June 23rd. That's false. Maybe just
  19    a mistake. But indeed, the CI called Mr. Haldorson, according
  20    to the records.
  21                Agent Gallagher also claimed in his affidavits to the
  22    Court that officers were able to hear the speakerphone on
  23    June 23rd and that officers reviewed the texts, rolled up on
  24    texts, plural. The only person who ever said that was Insley,
  25    and we know the credibility of Insley at this point is
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 86 of 128 PageID #:3689

                                                                                   86

    1   worthless.
    2               Gallagher also falsely testified in the grand jury
    3   about officers and the CI showed the text to them. Judge,
    4   frankly -- frankly, when it comes to the CI and their handling
    5   of their law enforcement people in this case, I'm embarrassed
    6   for the government because --
    7               MR. HAXALL: Objection, your Honor.
    8               THE COURT: It's an argument. Don't worry about it.
    9   Go ahead.
  10                MR. LIPUMA: Well --
  11                THE COURT: There's no jury in the box.
  12                MR. LIPUMA: It's a -- here's point one, Judge.
  13    We -- and I can't show you this because it's a confidential
  14    document, but Defendant's Exhibit 2 is in evidence, and you
  15    have it before the Court. It's an eight-page document.
  16    Page 7 of that, termination of CS services. Termination of --
  17                THE COURT: Oh, these are the guidelines. Yeah,
  18    right.
  19                MR. LIPUMA: Yes. And what does it say? It says,
  20    The ISP designates the CS is undesirable because he or she
  21    commits an unauthorized criminal act. Okay?
  22                And then after that -- and then after that -- so
  23    rather than the government being upset with Insley and Ladd
  24    and them, and we now get this lecture that they are going to
  25    get a stern one-sided talking to about it, instead of handling
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 87 of 128 PageID #:3690

                                                                                   87

    1   business, Judge, they want to protect him by saying, oh, it's
    2   just a discretionary call.
    3               So when they found out, Judge -- and this goes back
    4   to your question. I'm looping back to how does this all
    5   affect the Fourth Amendment analysis. Because 10 days before
    6   the June 1st deal, he's arrested, and they should have
    7   terminated him for that. They didn't even document it, Judge.
    8   We haven't seen one shred -- I've already covered that.
    9               But then the government -- the prosecutor calls
  10    himself a dopey AUSA. Oh, I am a dopey AUSA. I didn't notice
  11    a difference and I didn't produce it in discovery, meaning the
  12    two different CI numbers. He's not a dope. He's not a dope.
  13    I am not saying he's done anything wrong except taking this
  14    case because they begged him to take this case because I bet
  15    you he regrets taking this case at this point.
  16                MR. HAXALL: Objection.
  17                THE COURT: Well, okay. Now I need to tell you
  18    there's no jury in the box, okay?
  19                MR. LIPUMA: Okay. Okay. Judge, we got this --
  20                THE COURT: And it's not my first rodeo.
  21                MR. LIPUMA: I get it, Judge.
  22                You know, the CI reports, unfortunately, he never
  23    told anybody about it, didn't document it in any manner, and
  24    they didn't give us two identical reports, with the exception
  25    of the CI.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 88 of 128 PageID #:3691

                                                                                   88

    1               What they're doing here, Judge, they're not dopey.
    2   They're enabling. They're enabling Insley to commit a deceit
    3   in this courtroom under oath in order to save a prosecution.
    4   You don't make excuses for an officer of this ilk, Judge. The
    5   minimum you do is you go back to your office, and you open up
    6   a Giglio file on this cop, and you report him to the Illinois
    7   State Police or whatever department he's with now, because
    8   everything he's done has run counter to DOJ directives in law.
    9               And I would add in a second hearing, Judge, that
  10    supervisor Ladd came in, who was Insley's supervisor. He was
  11    just as evasive and contradictory as Insley. Remember I asked
  12    him, do you remember if a CI caught a case or was he simply
  13    working for money? I don't remember. It could be either.
  14    But for sure, he said he didn't disclose it to the U.S.
  15    Attorney's Office.
  16                Here's supervisor Ladd, Judge. He sends drafts back
  17    to his officers when he notices grammatical errors and typos,
  18    yet he didn't submit Insley's report back to Insley when he
  19    had two different CI numbers. No, he just let that go and
  20    didn't tell anybody.
  21                He didn't have any problem with Insley preparing a
  22    report on October 29th and claiming that he prepared the
  23    report on June 25th. No problem with that either. Does not
  24    remember if Insley told him about the CI's arrest 10 days
  25    before the controlled delivery but never documented if he did.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 89 of 128 PageID #:3692

                                                                                   89

    1               It's perfectly fine with none of this being
    2   documented at all. It's perfectly fine with law enforcement
    3   not informing prosecutors about any of this information and
    4   indeed covering it up. And, again, the government is
    5   responsible for this under Kyles v. Whitley.
    6               And let's not forget, Judge, this is Ladd who said
    7   there's no difference in a report where he said the door was
    8   closed as opposed to locked or open as opposed to unlocked.
    9   He's got conflicting reports on the way he entered Mike
  10    Haldorson's bedroom, and as the government admits, he's also
  11    got conflicting statements between his reports and affidavits
  12    as to the timing of certain events.
  13                What happened on June 23rd, Judge, is Insley saw
  14    Haldorson standing by his car. There's nothing about a CI.
  15    There were no previous charges, as he said in state court, as
  16    he testified in state court. We know Haldorson was at
  17    Plainfield cruise nights with his car. We know Haldorson's
  18    getting a barrage of calls and texts from the informant. He
  19    refused to meet up with him. He had plans with a friend in
  20    Joliet, and Haldorson was proceeding to meet that friend.
  21                Like I said, Fort Beggs Drive turns southwest and
  22    becomes River Road and heads towards Joliet.
  23                Judge, Mr. Haxall brought up the fact, well, the
  24    informant didn't testify to these things, and that's indeed
  25    true. Indeed, the informant didn't appear in court and
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 90 of 128 PageID #:3693

                                                                                   90

    1   testify. And that's not on us. The government has the burden
    2   of proof to bring this information in. When they saw this
    3   case bloating up and where we were going with it and the
    4   responsibility that Insley had to this informant, it should
    5   have been the government's responsibility to bring that
    6   informant in here and have him testify. But they didn't bring
    7   him in here. They are not carrying their burden of proof,
    8   Judge.
    9               About the warrantless search of Haldorson's
  10    residence, Judge, we know this. The Illinois State Police --
  11    and this is Defense Exhibit 13 -- we know -- we know they --
  12    we know they entered this home illegally. As you can see,
  13    this is the entrance on the street to the apartment. You see
  14    that there's two locks there, Judge. This is another view of
  15    it with both locks.
  16                Obviously, there was some claim here by the
  17    government that Ms. Figas was asleep upstairs and she
  18    ultimately let the agents in there. And that's true. We are
  19    not contesting the voluntariness of the search of the common
  20    area.
  21                And to the extent the government says there's an
  22    intervening point here between the illegal entry at the street
  23    door level and getting that consent, I am going to agree with
  24    the government, Judge. There is -- there is that intervening
  25    event because nothing was seized as they went up the
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 91 of 128 PageID #:3694

                                                                                   91

    1   staircase.
    2               But the point is, Judge, that was an area of their
    3   apartment, and there was a reasonable expectation of privacy
    4   even in that staircase because, as you heard from
    5   Mr. Haldorson, there were three doors at the top of that
    6   staircase, and one of those doors was a closet where they kept
    7   their coats, unlocked. So they felt that it was safe to go in
    8   there.
    9               And also, Judge, Ms. Figas, living alone or being
  10    home alone that night, a single woman, a very busy street,
  11    bars and restaurants on that street, of course she's going to
  12    lock that door.
  13                But did she let them in? She let them in. And they
  14    did a search. And they're not saying that she had apparent
  15    authority or actual authority to allow the search of
  16    Haldorson's bedroom. But the point I want to make with this,
  17    Judge, is even if there was a sufficient attenuation or a
  18    sufficient change in circumstances between the illegal entry
  19    at the street door level and Ms. Figas giving them authority
  20    to search the common area of the apartment, at least I'd like
  21    the Court to consider the fact that their testimony -- again,
  22    the credibility of the officers here is in doubt. And, again,
  23    there was a contradiction as to what happened here.
  24                And probably the person who told us initially was
  25    Agent Marcus. They didn't go directly to the apartment,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 92 of 128 PageID #:3695

                                                                                   92

    1   Judge, because they didn't know which apartment it was.
    2   Someone had the keys and does not remember who had the keys.
    3   They were walking up and down the block checking doors. And
    4   they asked -- I asked, the door was locked. And all of a
    5   sudden, Agent Marcus, or former Agent Marcus, he's retired
    6   now, had amnesia. I was in the back of the line, he said. I
    7   couldn't see. Back of the line, Judge. They were ready to
    8   come in there. I was in the back of the line was his
    9   testimony.
  10                So -- but what does Marzetta say about it? Marzetta
  11    says, I had the keys at 8:30 when we took them off of
  12    Haldorson, I had the keys when I unlocked the door to his
  13    bedroom, but I can't for the life of me remember who had the
  14    keys when we entered the street level door.
  15                What did Ladd say about it? I also don't remember if
  16    the door was locked. But he contradicted Marcus. He said, we
  17    were all spread around the street trying different doors;
  18    whereas, Marcus was like, I was at the end of the line,
  19    someone else was the front, I couldn't see it if they had to
  20    unlock the door or if the door was open. The door was locked.
  21    They had an expectation of privacy. Sure enough, she did
  22    allow them in, but it, again, goes to their credibility,
  23    Judge.
  24                About the exigent circumstances, your Honor, and I'll
  25    just briefly show the Court, this is -- there were two doors
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 93 of 128 PageID #:3696

                                                                                   93

    1   to Mr. Haldorson's bedroom. This was the main door to get in
    2   there, and you can see the top bolt is missing. This was the
    3   back area to get in there, and you remember Ladd's
    4   contradictory testimony about how -- whether that door was
    5   open or closed or locked or unlocked.
    6               But here's why, Judge, this is not an exigency. They
    7   did not remove Ms. Figas from the premises. They all admitted
    8   that. They did not call the fire department. They did not
    9   call HazMat. They did not warn the neighbors, even though
  10    there's apartments all around that neighborhood. They did not
  11    search and remove people who were nearby. They did not even
  12    attempt to do so. Nothing was done.
  13                Here, Judge, what we have here is they had the
  14    effective control of the apartment. Haldorson was in custody.
  15    Nobody had access to his bedroom. The apartment was fully
  16    secured. The alleged explosives, Judge -- and remember,
  17    they're just fireworks. They're not bombs. The alleged
  18    explosives were stable and inert. The exigency, Judge, was
  19    abated. And law enforcement is not --
  20                THE COURT: Time out. So, I mean, you made the point
  21    before, correctly, I might add, when we were talking about the
  22    car, that it doesn't matter that they actually found cocaine
  23    in the car; you can't use what you find afterwards to justify
  24    what you did before.
  25                You've just done exactly the same thing when you say,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 94 of 128 PageID #:3697

                                                                                   94

    1   well, we now know that what they found in there was stable
    2   fireworks, not explosives, and, therefore, there wasn't an
    3   exigency.
    4               MR. LIPUMA: Okay.
    5               THE COURT: You can't have it both ways. You either
    6   don't look at what happens after or you do, and the answer is
    7   you don't.
    8               MR. LIPUMA: Well, Judge, I would respectfully submit
    9   that those fireworks, and even if they thought there were pipe
  10    bombs in there, they had been in there for who knows how long,
  11    and nothing had happened.
  12                THE COURT: Yeah. So let me ask you this question
  13    about that. So you make the point, you know, properly, based
  14    on the evidence, that wait a sec, they're saying it's an
  15    exigency, but they didn't get the woman out of the house, they
  16    didn't notify the neighbors, they didn't bring the fire
  17    department in, they didn't do anything to clear the block or
  18    anything like that.
  19                So, you know, this, like most Fourth Amendment
  20    questions, I believe is determined from the perspective of a
  21    reasonable officer, it's an objective test not a subjective
  22    test.
  23                MR. LIPUMA: Yes.
  24                THE COURT: That doesn't mean that subjective
  25    evidence is irrelevant. But the test is still objective. And
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 95 of 128 PageID #:3698

                                                                                   95

    1   so what does how they behaved after the fact by not getting
    2   the woman out of the apartment, not notifying the fire
    3   department, and so on bear on what a reasonable officer would
    4   have thought before they went in, which is what I have to
    5   evaluate?
    6               MR. LIPUMA: Judge, I think it establishes quite
    7   concretely their state of mind and their intentions. Because
    8   if they, walking in there, actually did believe that there was
    9   a danger to the community, they would have taken more severe
  10    actions, which immediately would have included having the
  11    roommate, after she gave consent, having her leave the
  12    premises. She stayed the entire time. And notifying the
  13    neighbors.
  14                So all these actions -- I'm not looking at in
  15    hindsight like what they could have done. I'm looking at what
  16    they failed to do that any reasonable police officer with a
  17    concern about public safety would have done.
  18                THE COURT: Okay.
  19                MR. LIPUMA: And we know how law enforcement is
  20    excused from the warrant requirement in a situation like this,
  21    Judge, is hot pursuit. Didn't apply. Prevention of imminent
  22    destruction of evidence. Not applicable. No prevention of
  23    escape. And the only other thing is no imminent risk to
  24    anyone.
  25                And we did cite -- and there's a lot of criticism
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 96 of 128 PageID #:3699

                                                                                   96

    1   about Mr. Haldorson's motions, and I think very unfairly so
    2   because one of his attorneys did write that we are not waiving
    3   any other arguments or claim that may appear from the
    4   proceedings in this case.
    5               THE COURT: Well, I tell you what I was criticizing.
    6   I was criticizing, I think, the 57-page brief that I got in
    7   support of one of the motions by one of the lawyers who is no
    8   longer in the case.
    9               MR. LIPUMA: And I understand that, Judge. But I do
  10    want to point out that a case was cited in there that does
  11    stand for the propositions that I just stated.
  12                THE COURT: Okay.
  13                MR. LIPUMA: U.S. v. Yengel, 711 F.3d 392. This
  14    case, law enforcement responded to an armed domestic dispute,
  15    they searched a locked closet without a warrant, and this is
  16    after the suspect was arrested and removed, they believed a
  17    grenade was in the closet. And this is the Fourth Circuit, I
  18    believe, said the exigent circumstances did not justify the
  19    search. Even though the wife asked law enforcement to remove
  20    the grenade, law enforcement -- and these are the same things
  21    that are applicable here, Judge -- law enforcement did not
  22    evacuate the home. They did not evacuate nearby homes.
  23                Indeed, in this case, Judge -- and I use the word
  24    "stable" and "inert," and I understand what you're saying,
  25    like hindsight, I'm not -- this is from the Fourth Circuit
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 97 of 128 PageID #:3700

                                                                                   97

    1   talking about a grenade is stable, and a grenade is inert,
    2   which is just no different than a firearm or firearms that
    3   they were looking at.
    4               And no one was warned either, Judge.
    5               And so I respectfully submit that that case is on
    6   point -- close enough on point to these facts such that all of
    7   the evidence from Mr. Haldorson's bedroom should be held
    8   inadmissible.
    9               I also submit, Judge, that his post-arrest statement
  10    should be inadmissible. And I'm saying it should be
  11    inadmissible on the basis of Brown v. Illinois. What we have
  12    here is -- we are not arguing about the Miranda warnings --
  13                THE COURT: He's confronted with the evidence that
  14    seized illegally, is essentially what you're arguing.
  15                MR. LIPUMA: Yes, Judge. Yes, exactly.
  16                He's -- in Brown, he was only separated from the
  17    arrest by two hours. We're looking at about a similar period.
  18    There's no intervening event of significance. In that case --
  19    you know, in our case, we think the illegality was purposeful.
  20    And what they said was -- the Supreme Court said the giving of
  21    Miranda warnings does not under Wong Sun always purge the
  22    taint of an illegal arrest. And in that case, there was no
  23    attenuation.
  24                And the distinction between Brown v. Illinois and
  25    Utah v. Strieff, if I'm pronouncing it right, S-t-r-i-e-f-f,
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 98 of 128 PageID #:3701

                                                                                   98

    1   is that Strieff is inapplicable because of the attenuation
    2   doctrine because there was an outstanding warrant for that
    3   defendant's arrest and because the officers in that case acted
    4   in good faith.
    5               I submit we don't have that here, Judge. We submit
    6   that Wong Sun and the fruit of the poisonous tree is
    7   applicable to everything that followed; the illegal seizure of
    8   Mr. Haldorson. It's also applicable to search of the storage
    9   garages. The initial taint of the unconstitutional seizure
  10    and illegal arrest precludes the admissibility.
  11                And why are we asking for these things, and what --
  12    would there be a terrible miscarriage of justice by the Court
  13    granting our motion? I respectfully submit not because the
  14    Supreme Court has said, Judge, and I know you know this, but,
  15    basically, Wong Sun has a purpose, and the fruit of the
  16    poisonous tree has a purpose, and that's to deter police
  17    officers from police misconduct on the firsthand, and
  18    secondly, to maintain judicial integrity.
  19                And in this instance, Judge, if you decide to deny
  20    our motions, police misconduct will have won the day. And
  21    this will be a message back to Insley and Ladd and Marzetta
  22    and Gallagher, all who have lied in this courtroom, that it's
  23    okay. Because, you know, Mike Haldorson is a fireworks
  24    enthusiast, and perhaps he's an alleged small-time drug
  25    dealer, but we can't let -- we can't let that happen. We have
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 99 of 128 PageID #:3702

                                                                                   99

    1   to put him in prison, and so we're going to let this all go by
    2   the wayside. And you know what that's going to do, Judge?
    3   That's going to reinforce them for the next motorist they pull
    4   over or the next person they target.
    5               Judge, all this information, all of this evidence
    6   that we are requesting, should be suppressed, and we thank you
    7   for your time.
    8               THE COURT: Mr. Haxall, about how much time do you
    9   have, do you think?
  10                MR. HAXALL: Fifteen, 20 minutes.
  11                THE COURT: Okay. So this is what I need to do. Is
  12    everybody here that needs to be here? All right. We're going
  13    to take a break that I think is going to take about 15 or 20
  14    minutes. That will give my court reporter a break. That will
  15    enable me to do another meeting that I have to do which I
  16    don't think should take any longer than that. And then we
  17    will pick up with your rebuttal at that point.
  18                MR. HAXALL: Yes, sir.
  19                THE COURT: Okay. I do have -- there's a couple of
  20    things that I want to address. One of them is more
  21    pertinent -- more directly pertinent to these motions than the
  22    other. I'm assuming you're going to do this anyway, but I
  23    guess I would -- I'm wondering -- for you to address after the
  24    break, in other words, if you can shed any light on this issue
  25    regarding the informant's identification number being one
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 100 of 128 PageID #:3703

                                                                                    100

    1    thing in all the documents and then another thing in this
    2    report. That's one.
    3               Number two, with regard to the I guess still pending
    4    warrant application, I guess just as a preview, I think I'm
    5    going to want some clarification, elaboration, more
    6    information, whatever you want to call it, on this question
    7    of --
    8               MR. HAXALL: Chain of custody?
    9               THE COURT: -- custody of the phone, yeah. The
   10    latter is really not directly pertinent to what we are doing
   11    today, but I wanted to tell you while I still have it --
   12               MR. HAXALL: I think that would take me a little
   13    time.
   14               THE COURT: Yeah, I just want to let you know.
   15               So take a break. Let's say about 20 after or so.
   16       (Short break.)
   17               THE COURT: Okay. We are back on the record. All
   18    the lawyers are present, as is Mr. Haldorson.
   19               Mr. Haxall, you've got the floor.
   20               MR. HAXALL: Thank you, your Honor.
   21               Your Honor, obviously, counsel makes some very strong
   22    statements which, the government's position is, dramatically
   23    overstates the nature of what he has shown the Court and in no
   24    way undermines the evidence that has been presented. And
   25    notably, the defense doesn't address at all many of the
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 101 of 128 PageID #:3704

                                                                                    101

    1    significant items that were presented to the Court.
    2               So I want to go through some specific items that
    3    counsel talked about, and I am going to, to a certain degree,
    4    track his general order because that's how my notes are.
    5               THE COURT: Okay.
    6               MR. HAXALL: So from the outset, your Honor, he
    7    showed you Officer Friddle's written report. This is the
    8    typed version. He notes -- just from the outset, it notes,
    9    Improper lighting, red lights on front. It also does, in
   10    fact, note the manufacture and delivery of controlled
   11    substance in the typed version from Officer Friddle.
   12               With respect to the -- this is actually the admitted
   13    exhibit, your Honor. I don't know if you have the copy.
   14               THE COURT: What's the number?
   15               MR. HAXALL: It's Plainfield 2. This is the one that
   16    we asked to supplement at the end of the hearing. It was not
   17    in our original binder.
   18               THE COURT: Then I probably don't have it.
   19               MR. LIPUMA: Oh, sure, sure.
   20               MR. HAXALL: I present it to the Court.
   21               Thank you.
   22               So that's the typed version --
   23               THE COURT: Is this the one you just showed on the
   24    screen?
   25               MR. HAXALL: It is.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 102 of 128 PageID #:3705

                                                                                    102

    1               THE COURT: Okay.
    2               MR. HAXALL: Now, I do want to talk a little bit
    3    about the phone issue, your Honor. First of all, I would
    4    note -- and this was tendered in discovery in counsel -- this
    5    is dated June 23rd, 8:35. There is a Plainfield itemized list
    6    of evidence seized on an Illinois State Police -- oh, sorry,
    7    Plainfield PD, Illinois State Police, evidence inventory
    8    receipt. Again, I'd note the date and time, and, in fact,
    9    that telephone is listed on the form.
   10               Now, counsel notes the submission form that was part
   11    of this case and notes -- I think it was this version, if I am
   12    not mistaken --
   13               THE COURT: Correct, and there was an attachment to
   14    it.
   15               MR. HAXALL: Yeah. Now, this report, though, doesn't
   16    show -- I don't know that it shows what counsel argues its
   17    point for, because most notably, your Honor, and this was in
   18    our prior filings, there was a search warrant in state court
   19    issued for that phone on July 2nd. So Officer Insley did not
   20    keep it out until this later September 6th date. It appears
   21    he would have taken it back out because they had a search
   22    warrant for the phone.
   23               Now, in the affidavit that counsel showed you for the
   24    subsequent search warrant, what the government told you is
   25    they tried to get into the phone, but it was locked, and they
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 103 of 128 PageID #:3706

                                                                                    103

    1    couldn't. But they did try, and it was in evidence. And to
    2    the extent that Officer Insley even had it, it's not at all
    3    clear that he had it outside of evidence, given that there was
    4    an evidence receipt dated June 23rd.
    5               So I don't think that tells the story that counsel
    6    was making, and I'm not saying that he was trying anything
    7    inappropriate there, your Honor. I think it just doesn't
    8    match some of this documentary evidence.
    9               So that was the one issue that I think the Court
   10    asked us to address. Obviously, we will need to go more into
   11    the chain of custody in fifteen minutes.
   12               THE COURT: That was one of the two. The other was
   13    the ID number.
   14               MR. HAXALL: And, again, on July 1st, this is the
   15    other report. The custodian retrieved it from evidence. So I
   16    think this is -- that tells the story, I think, your Honor.
   17               THE COURT: Okay.
   18               MR. HAXALL: Now, the other issue the Court I believe
   19    asked us to address would be the --
   20               THE COURT: Informant ID number.
   21               MR. HAXALL: -- the informant ID. So I think there's
   22    two. One is -- there's no doubt in this report -- and this
   23    was tendered, there's the Bates stamp --
   24               THE COURT: Right.
   25               MR. HAXALL: -- has the incorrect number.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 104 of 128 PageID #:3707

                                                                                    104

    1               THE COURT: The Bates stamp is your Bates stamp.
    2               MR. HAXALL: That's what we tendered.
    3               THE COURT: Right.
    4               MR. HAXALL: But in all of the other reports, your
    5    Honor, it is, in fact, the correct number. So there is in
    6    this report -- and just for the record -- I'm sorry, that was
    7    not clean -- this is the report titled Purpose to Document the
    8    Attempted Purchase of Cocaine from Mike Haldorson. The one
    9    with the incorrect number is labeled Document of Purchase of
   10    Exhibit No. 1.
   11               Now, this is 1 again with the correct number labeled
   12    To Document Surveillance for an Ongoing Narcotics
   13    Investigation.
   14               So there was an incorrect number. And I'm not going
   15    to put it on the screen, but I know the Court has it, to, I
   16    think, deal with the informant file.
   17               THE COURT: Yeah.
   18               MR. HAXALL: The correct number is listed throughout
   19    the file. And your Honor asked about the different names.
   20    And I don't know if there's a good way to do this, your Honor.
   21    The informant on the personal history report has the correct
   22    name.
   23               THE COURT: That's this thing?
   24               MR. HAXALL: Yes, I believe that's right.
   25               THE COURT: Box 13 is his actual name?
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 105 of 128 PageID #:3708

                                                                                    105

    1               MR. HAXALL: Yes, box 7 is his CS name, and then it's
    2    all his true identifiers.
    3               I would then go to the confidential source report,
    4    which I think makes this even clearer. It looks like this.
    5               THE COURT: Hang on.
    6               MR. HAXALL: And I know it's not page numbered.
    7               THE COURT: Is it before or after the other thing in
    8    the packet?
    9               MR. HAXALL: It is, I think, after the criminal
   10    history check, the first page after those.
   11               THE COURT: I'm there.
   12               MR. HAXALL: Again, it has the CS number correctly.
   13               THE COURT: And it has --
   14               MR. HAXALL: And then it says, CS name. It has that
   15    fake name. And then right under it, it says, Full (true)
   16    name.
   17               THE COURT: Two names. Right.
   18               MR. HAXALL: And it has the correct name.
   19               THE COURT: Right.
   20               MR. HAXALL: Now, the signature is under the assumed
   21    name, but then there's the signature under true name
   22    immediately below it. So I don't think this is an effort to
   23    hide. They just give him a CI -- a covert name to use during
   24    the course of their time --
   25               THE COURT: Okay.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 106 of 128 PageID #:3709

                                                                                    106

    1               MR. HAXALL: -- is how it appears, your Honor.
    2               And I think if your Honor goes back, actually, to
    3    even the transcript, I think my recollection is that --
    4               THE COURT: Transcript of our hearing here?
    5               MR. HAXALL: The transcripts of the recorded
    6    purchase.
    7               THE COURT: Oh, the phone --
    8               MR. HAXALL: My recollection, your Honor, is -- so
    9    the very first page of that, your Honor, during the preamble,
   10    Inspector Insley says, And what is your assumed name, the
   11    informant then says, Mike King.
   12               So I don't think it's an attempt to hide within the
   13    CI file his true identity. I think it's just, for whatever
   14    reason --
   15               THE COURT: Yeah, so my -- that part I kind of
   16    figured out.
   17               The part that I was wondering more about was Insley's
   18    use of a number that seems to come out of left field in a
   19    report that he prepares later.
   20               MR. HAXALL: Well, I think that was a mistake,
   21    because every other report, he has it correct. And let's go
   22    through what happened here. Counsel had the report from the
   23    state prosecution, which predates ours --
   24               THE COURT: Right.
   25               MR. HAXALL: -- which had the correct number in it.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 107 of 128 PageID #:3710

                                                                                    107

    1    He then gets our report, or the report we tendered in our
    2    discovery, which has the incorrect. He was able to hold them
    3    up and see that there was a mistake. And I think that's what
    4    it was.
    5               It doesn't make sense that Insley is trying to
    6    obscure the true number when he gave it to him in the state
    7    court discovery.
    8               THE COURT: I mean, it's certainly -- it's certainly
    9    a plausible explanation that when Insley does the report, the
   10    second report, that he just botches the number and then
   11    continues the identical botch throughout the memo.
   12               There are other theoretically conceivable
   13    explanations, so I guess my ultimate question is is there some
   14    reason why I shouldn't say, you got to go get the CS file for
   15    whoever -- 14, whatever the other number is, and at least let
   16    me look at it.
   17               MR. HAXALL: And certainly if that's the Court's
   18    ruling, we will do it.
   19               THE COURT: Is there any reason I shouldn't do it?
   20    Because I guess I'm -- if nothing else, I'm just concerned
   21    about clearing up that discrepancy and making sure whether
   22    it's a discrepancy or something far more --
   23               MR. HAXALL: Given that the same number -- the
   24    correct number -- I'll use that term so I'm being more
   25    accurate. Given that the correct number, the one that's
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 108 of 128 PageID #:3711

                                                                                    108

    1    assigned in the CI file, is in every other report and then is
    2    in the -- I don't want to use the word "corrected" because
    3    that implies a certain view of it -- in the report with the
    4    same CI number as is reflected in the CI file that was
    5    tendered in state court, it doesn't make sense that there
    6    would be some nefarious attempt to hide it when the correct
    7    number was given even before the incorrect number, and then on
    8    the date the incorrect number was provided by the U.S.
    9    Attorney's Office, there were numerous other reports with the
   10    correct number.
   11               The incorrect number appeared on one report. The
   12    correct number appeared in the exact same report that was
   13    previously tendered and in every other report.
   14               So I think --
   15               THE COURT: We will come back to that at the end.
   16               MR. HAXALL: And I think this really ties into
   17    counsel's primary argument, which is that Inspector Insley has
   18    apparently had it out for the defendant, a guy he had no prior
   19    familiarity with, and went out of his way to put a case on
   20    him.
   21               And what counsel doesn't discuss at all, for example,
   22    is that recording. There's really no doubt after listening to
   23    that recording that a drug deal went down there.
   24               So the question is why is it -- so either it is the
   25    defendant or it's not. And if it's not him, why would Insley
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 109 of 128 PageID #:3712

                                                                                    109

    1    go out of his way to fabricate the entirety of this case
    2    against the defendant.
    3               And I would submit, your Honor, you had the
    4    opportunity to sit and watch not only Insley but everybody
    5    testify that Insley does not come off as somebody that has the
    6    wherewithal to put together such a masterful and nefarious --
    7               THE COURT: You are saying he's not Oliver Stone.
    8               MR. HAXALL: I think that's fair to say, your Honor.
    9    And if he was, you certainly wouldn't see the mistakes that
   10    you see elsewhere in his paperwork. He would have covered it
   11    better if that was really what this was all about.
   12               And I would also say that to imply that all these
   13    other officers perjured themselves -- and not to imply;
   14    counsel flat out stated it -- is just simply inaccurate,
   15    particularly when you look at their testimony.
   16               Diehl confirmed that the CI was present as they sat
   17    in that Joliet parking lot. That's why Joliet officers were
   18    in the area. They were supposed to do the arrest when the
   19    deal went down where they thought it was going to. It was
   20    switched to Plainfield because the defendant got stuck in
   21    traffic. It makes sense.
   22               Now, to the statement that they weren't sure which
   23    way the defendant was going to go, they knew where he was
   24    going to end up, but there are multiple routes to different
   25    locations. And that's, I think, one of defense counsel's
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 110 of 128 PageID #:3713

                                                                                    110

    1    points. So maybe he would have gone straight down 59, maybe
    2    he would have turned left on another route, and that's why,
    3    for example, Officer Marzetta was farther south down 59; in
    4    case he needed to assist with the stop.
    5               So I think that's a perfectly appropriate statement.
    6    They knew where he was headed. They didn't necessarily know
    7    the route he was going to take. But once Friddle saw him on
    8    that -- one of the possible routes, he stopped him.
    9               So, again, I would go through the, quote, unquote,
   10    pervasive pattern of lies that defense counsel talked about.
   11    And really, at worst, there is a series of sometimes
   12    boneheaded mistakes, but nothing nefarious, nothing
   13    perjurious. The idea that accusing an ATF agent of committing
   14    perjury because he said the phone was in the government's
   15    possession when it was in law enforcement's possession the
   16    whole time, that's beyond the pale, your Honor. It simply is.
   17               The receipt -- so, again, I'm going to try and track,
   18    generally, the order. The receipt that counsel presented does
   19    purport to show the installation of lights, but it doesn't
   20    mean that he did not have other lights on that car before he
   21    put those -- that version on. You can see the interior lights
   22    that he already had, for example.
   23               So the idea that he didn't have other lights and
   24    maybe some that are similar to what Marzetta testified to,
   25    there's no evidence that he did not have those lights on.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 111 of 128 PageID #:3714

                                                                                    111

    1               As far as the no gun and that they couldn't -- they
    2    were lying about being able to stop him, there was nothing on
    3    the recording about a gun that the informant said, so they had
    4    no idea until they followed the informant back to the meeting
    5    place, debrief him, and he tells them. By that point the
    6    defendant was out of sight.
    7               Now, maybe had they known about the gun as he was
    8    leaving the parking lot, they would have stopped him
    9    immediately, but they didn't know about it until at least
   10    whatever time it took for the informant to drive away, the
   11    defendant cleared the scene, they wait for him to clear so he
   12    doesn't double back. Then the informant leaves, Insley
   13    follows him, they get to a meeting point, and that's where
   14    they receive the information.
   15               So, again, where counsel repeatedly ascribes ill will
   16    and criminal conduct by these officers, it just makes sense.
   17    They didn't know in time to stop him. And maybe they could
   18    have gone to his Joliet house, but the likelihood of being
   19    able to find the gun is significantly less there, and had they
   20    done so, the informant would have been outed.
   21               Counsel also has a problem with Mitchell because it
   22    is a non-published decision. Really, the reason it's
   23    included, your Honor, is the language is so on point. The guy
   24    participated in a controlled delivery, he's arrested in his
   25    car a month later, and it's not stale. That's why it's there.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 112 of 128 PageID #:3715

                                                                                    112

    1    I mean, it's exact.
    2               So although it's unpublished, the legal propositions
    3    for which it stands, there's nothing that counsel has offered
    4    to show that the PC evaporated or dissipated over 22 or 23
    5    days.
    6               Also, he notes that Mitchell was in an Anders brief,
    7    and I didn't have a chance to read it, but my recollection is,
    8    essentially, the attorney would say, yeah, the
    9    counter-argument that it was stale is so untenable that I
   10    can't pursue it.
   11               THE COURT: That's basically it.
   12               MR. HAXALL: So, again, the legal underpinning is
   13    appropriate.
   14               Counsel also indicated there was no activity related
   15    to this case over those couple of weeks. First of all, even
   16    if there wasn't, that doesn't change the PC. But you heard
   17    testimony that they told the CI to try and set up another
   18    deal. If you take the time to go through that disc of all the
   19    phone records, I think you will see that there are additional
   20    phone calls during that intermediate period between them, at
   21    least for the couple of days leading into the June 23rd.
   22               In fact, my recollection is prior counsel essentially
   23    made a pseudo entrapment claim that the CI was harassing
   24    Mr. Haldorson throughout that intermediate period.
   25               The red lights in the grill, counsel referred to it
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 113 of 128 PageID #:3716

                                                                                    113

    1    as indisputable evidence that Marzetta is lying. Well, first
    2    of all, that's only the case if you believe the defendant and
    3    only the defendant, because that's the only evidence that he
    4    did not have other lights in his car that they could see
    5    before that time. Again, that receipt is not determinative
    6    because he could have had other lights. And the fact that he
    7    had the one at his feet kind of indicates that he had already
    8    souped up the car to a certain degree.
    9               Again, the issue with the Will County grand jury
   10    transcript, while I concede the point about him standing on
   11    the corner, putting that aside, had they said that the CI
   12    ordered up the drugs, again, that would have outed the CI at
   13    that point.
   14               Counsel made a big point about Friddle and Marzetta
   15    lying to the defendant. So what? There's nothing that says
   16    there's no PC because they told him he had a warrant when he
   17    didn't.
   18               And counsel's preferred version was apparently that
   19    they approached his car with guns drawn. I submit that the
   20    better choice is to diffuse the situation just as they did,
   21    which is to make him think this is a routine traffic stop, you
   22    are going to be out of here in a second. And, in fact,
   23    counsel's point about multiple cops, Friddle goes, says, hey,
   24    somebody's going to be here in a minute, then you're on your
   25    way. That diffuses the situation, and he did not ask
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 114 of 128 PageID #:3717

                                                                                    114

    1    Mr. Haldorson to get out of the car until he did have other
    2    officers on the scene with him.
    3               I would also note that -- counsel also notes that the
    4    pat-down search is actually Friddle who is patting him down.
    5    Yes, that's true. Ultimately, though, Marzetta is the one
    6    that takes the stuff off the car and is the one that recovers
    7    it. So, yes, technically, Friddle did not do the search. He
    8    was the one who received the items from the search. Friddle
    9    takes them out, puts them on the car, and then Marzetta
   10    recovers them, if you watch that video, again, is my
   11    recollection, your Honor.
   12               So I don't think it's a -- again, I think it's
   13    inartful to say that he did the search. Absolutely, that's
   14    true. But it's not an attempt to lie about who recovered it.
   15               And by the way, $2,000 were recovered from him,
   16    approximately, at that time, which, again, I think goes to the
   17    PC before they actually searched the car; that, again, they
   18    ordered up drugs from this person who has a large amount of
   19    currency in his pocket at the time he is stopped and taken
   20    into custody.
   21               Counsel notes that it would be impossible that nobody
   22    would be, I guess, dumb enough to commit an offense in a
   23    school zone. If your Honor looks at the Cook County docket,
   24    you will see lots and lots of cases with school zones and
   25    churches and the like.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 115 of 128 PageID #:3718

                                                                                    115

    1               Counsel also takes the government to task for not
    2    pointing out where Jessica lives. They had that option too.
    3    They called the defendant. And maybe it is true that you can
    4    get to Joliet from the southwest. The defense counsel asked
    5    the defendant, you could have taken Joliet Road to Jessica's,
    6    and he acknowledged in the affirmative. So maybe headed way
    7    southwest can still get you there somehow, but the evidence
    8    they presented is that it was -- implied, at least, that it
    9    was a different direction.
   10               He also referred to Marzetta having contact with the
   11    CI and how somehow there's a negative connotation there.
   12    There is a difference between having initial contact with the
   13    informant and being his controlling officer. So my
   14    recollection, again, I don't have the transcript, your Honor,
   15    is that Marzetta may have had exactly that, initial contacts,
   16    but, ultimately, he was assigned to Insley.
   17               Again, with respect to the CI numbers all of the
   18    other reports, and there are many, have the correct CI number
   19    listed.
   20               Counsel then spent a lot of time with Insley, who he
   21    called a corrupt cop. Again, your Honor, at worst, he was
   22    clumsy at times, but to call him a corrupt cop and state that
   23    he repeatedly perjured himself is just not borne out by the
   24    evidence in this case.
   25               These reports which the defendant had in state court
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 116 of 128 PageID #:3719

                                                                                    116

    1    with the correct number, he acknowledges that, were produced
    2    shortly after the charging determination. He had them.
    3    Again, your Honor, at no point does counsel address that
    4    recording of his client dealing narcotics to the CI.
    5               He talks about, he contacted me, the CI contacted me,
    6    and he points out language matters. Yes, there's a reason
    7    that Insley chose that term; again, to deflect from the CI's
    8    involvement. But Diehl, Special Agent -- or Inspector Diehl
    9    also confirmed that the CI was there as they sat in that
   10    parking lot. It's corroborated. And it also makes sense,
   11    your Honor, given all the phone contacts with the CI.
   12               I think I addressed the phone into evidence issue.
   13    It appears from this paperwork and the search warrant that was
   14    issued that, in fact, Insley did not hold onto it for weeks
   15    and weeks and weeks at that point.
   16               Counsel, with respect to the phone, makes lots of
   17    allegations regarding the chain of custody. We didn't present
   18    evidence regarding the chain of custody, which I think goes to
   19    your Honor's point mostly because it's not an issue that was
   20    presented to the Court in these filings.
   21               With respect to the affidavit where Gallagher refers
   22    to officers told him, I really don't see how that's
   23    perjurious, your Honor. First of all, simply because only
   24    one -- only Insley testified to it doesn't mean that there
   25    weren't conversations with other officers about it or that
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 117 of 128 PageID #:3720

                                                                                    117

    1    other officers may have seen that text message. I don't know.
    2    Evidence wasn't presented. But, again, to claim that officers
    3    are perjuring themselves there is so outside of the evidence,
    4    and I think it ultimately undercuts their argument. Because
    5    by making such grandiose statements and claims about officer
    6    perjury when it's not supported by the record, I think it
    7    swallows whole their argument and its believability.
    8               Again, your Honor, with the decision to -- whether or
    9    not to deactivate the CI, it is discretionary. And
   10    repeatedly, counsel has implied, if not outright stated, that
   11    it was a shall standard, it is a may standard. And counsel's
   12    view that they should have terminated the CI notwithstanding,
   13    the officers get to make that determination. And they chose
   14    to continue to use the CI, and there's nothing indicating that
   15    they were prohibited from doing so.
   16               Again, I am conceding absolutely that that should
   17    have been included in the complaint affidavit, but as I noted
   18    before, nothing about the CI was included in the state search
   19    warrants, so it wouldn't have been necessary there, and to the
   20    extent that one additional fact in that paragraph at the
   21    bottom of our complaint would have changed the magistrate
   22    judge decision to issue it, first of all, I don't think that's
   23    the case, secondly, it was cured when the grand jury returned
   24    the indictment.
   25               And as far as the grand jury, counsel used the
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 118 of 128 PageID #:3721

                                                                                    118

    1    transcript where I did tell the grand jury that -- or not
    2    me -- the agent testified to my questions that there is no
    3    single party consent in Illinois. So that was presented to
    4    the grand jury. If Insley is trying to hide and get around
    5    that, that certainly is an odd way to do so.
    6               Counsel also then really didn't address too much the
    7    calls, which, as I noted, lays out what happened here. The
    8    calls back and forth from the CI and the defendant -- sorry,
    9    calls one way, texts back and forth, and he talks about the
   10    barrage of calls from the CI.
   11               There were text messages sent by the defendant,
   12    including right before he appears to have left the area of his
   13    apartment and including right after he was arrested. Again,
   14    the idea that these officers had nothing better to do than get
   15    the defendant, who they had no prior dealings with, is just
   16    contrary to logic and the evidence in this case.
   17               Counsel notes that they are not contesting the
   18    voluntariness of Ms. Figas' consent but then goes out of his
   19    way to argue that they broke in and went storming upstairs.
   20    And I know that's not exactly what he said .
   21               I would like to point out that the photos of the door
   22    were taken significantly later. You see the lock is missing.
   23    The officers conceded they unlocked the door with his keys.
   24    They didn't rip it off the door. And I don't think that's
   25    what counsel was implying at all, I'm not suggesting that, but
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 119 of 128 PageID #:3722

                                                                                    119

    1    I think the photos leave that impression.
    2               But they testified, we unlocked one of the doors to
    3    get in. There's no dispute about that. In fact, that's part
    4    of the reason we had this motion at this point.
    5               I want to distinguish, and we did so in our written
    6    filing, but just briefly, counsel cited Yengel, Y-e-n-g-e-l,
    7    711 F.3d 392, from the Fourth Circuit, in support of their
    8    claim that there were no exigent circumstances.
    9               This case is dramatically different than that case.
   10    The Yengel court noted that, The officer did not immediately
   11    call for the assistance of explosives experts, and then later,
   12    At this point, Sergeant Staton, S-t-a-t-o-n, still did not
   13    notify explosives experts.
   14               These officers had them with them. They didn't need
   15    to call the bomb squad, they didn't need to call the fire
   16    department, because the experts were standing right there.
   17    And, in fact, when they didn't have the experts, they called
   18    them out. When they first noticed the pipe bombs, they called
   19    the Cook County bomb squad, which is how the ATF was alerted.
   20    These officers know this is dangerous, it's stuff not to be
   21    messed around with, and they sought the appropriate people.
   22               In addition, the officer in Yengel was told by the
   23    defendant's wife that the grenade had been placed in the
   24    closet two years earlier. That's night and day from this case
   25    and the stability. Homemade pipe bombs that they had seen a
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 120 of 128 PageID #:3723

                                                                                    120

    1    few hours -- sorry -- several hours before, and Ms. Figas told
    2    them they had only been living in that apartment for a short
    3    time, I want to say a month-ish, I don't recall exactly, your
    4    Honor, but that is completely different than the case in
    5    Yengel where the grenade was static for two years. And,
    6    again, it's a very different situation where you have an
    7    expert on the scene to handle these items.
    8               And, again, they did so, they did the consent search
    9    what they -- I think they indicated was, I want to say, 15
   10    minutes, no more. In the Yengel case, they noted that law
   11    enforcement had been on the scene approximately three and a
   12    half hours at this point, that was the time of the seizure of
   13    the grenade. So Yengel is just -- it's not on point, your
   14    Honor.
   15               I don't believe counsel also addressed the fact that
   16    when asked if he had anything illegal in his car, the
   17    defendant stated fireworks. Again, that in itself gives
   18    probable cause for the search.
   19               And, your Honor, again, just looking at this case and
   20    the probable cause, there was significant commonality between
   21    both the June 1st and June 23rd events. The same car with the
   22    same license plate was at both. The defendant was the driver
   23    at both. The defendant used that same telephone number for
   24    both. The transactions were to be with the same CI at both.
   25               Certainly, the agents had probable cause to stop the
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 121 of 128 PageID #:3724

                                                                                    121

    1    defendant on June 23rd in part because of what they were aware
    2    of from June 1st, putting aside the fact that they also had
    3    probable cause to arrest him from that prior transaction.
    4    They had a complete -- they had a complete and independent
    5    basis to do so on June 23rd as well.
    6               And as far as the search warrant goes, your Honor, I
    7    don't believe counsel really addressed the taint claim, but
    8    what's noteworthy is within the search warrant, the state
    9    court approved there was information about drugs in the
   10    defendant's car, pipe bombs in the car, prior lies to officers
   11    over and over and over again, and his involvement in criminal
   12    activity that the state court judge signed.
   13               In this case, there were numerous constitutional
   14    grounds for the officers to search the defendant's car. There
   15    were exigent circumstances for them to go into his bedroom for
   16    that first search. And even if there weren't, the search
   17    warrant, the intervening search warrant, should permit the use
   18    of the items seized subsequent to it.
   19               In any event, your Honor, it would have been
   20    inevitably discovered, either the evidence in his car or in
   21    his apartment. And with respect to the -- the purpose of the
   22    exclusionary rule in the apartment where officers secured the
   23    apartment and went in good faith to secure a search warrant,
   24    the purposes of the exclusionary rule would not be met by
   25    precluding the use of that evidence in any event.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 122 of 128 PageID #:3725

                                                                                    122

    1               There's no grand conspiracy by the CPAT team, your
    2    Honor. Officer Insley, while making some mistakes, they tend
    3    to be the more typographical kind than the nefarious kind,
    4    although, again, there are some issues that extend a little
    5    bit beyond that, but nothing to the level of police
    6    misconduct.
    7               The government respectfully requests that the
    8    defendant's motions be denied.
    9               THE COURT: Okay. So a couple of things. Number
   10    one, I said I was going to make a copy of the CI file, but it
   11    turns out I wrote all over it, so --
   12               MR. HAXALL: I have a second one. We can do it right
   13    now.
   14               THE COURT: Okay. Produce that to Mr. Lipuma.
   15               I think -- I just have enough queasiness, if you
   16    will, at the moment, at least, about the use of this other
   17    informant number in the later prepared report that I am going
   18    to direct you to get a copy of whatever informant file exists
   19    under that number -- it may be that there is none; it may be
   20    it's just a dead number, it's a blank -- and provide it to me
   21    in camera. I'm going to figure that's going to take more than
   22    a day or two, so I'd like to have it by, you know, 10 days or
   23    two weeks from now, but hopefully 10 days.
   24               And I'm going to hold off ruling on this until I've
   25    seen that. I mean, it may be that there's nothing there of
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 123 of 128 PageID #:3726

                                                                                    123

    1    any significance, in which case, I'll just proceed to rule.
    2    But if there is, then I am going to have to get you back
    3    together.
    4               So we will talk about the next status date in a
    5    second, but we are going to talk about a trial date because I
    6    said we were going to do that, and we need to have one.
    7               Let's assume for purposes of discussion that you're
    8    trying everything that's on the table right now. Ballpark,
    9    how long of a trial do you think it's likely to be?
   10               MR. HAXALL: Probably a week for the government's
   11    case, your Honor. And I would note one outstanding issue will
   12    be, depending on the Court's ruling and then the Court's
   13    ruling on the pending search warrant --
   14               THE COURT: You got to send that out for analysis.
   15               MR. HAXALL: Send it out for analysis, which I don't
   16    think will take a long time, but that we would also -- that
   17    would require us to present that additional witness as well.
   18               THE COURT: Fair enough. And so on the question of
   19    the -- yeah, okay, fair enough.
   20               Do you have a sense of how long -- so the warrant
   21    application asked to have basically the text messages
   22    downloaded or the call history or both?
   23               MR. HAXALL: Yes, your Honor. Yes, it was mostly --
   24    yes. It was mostly the text messages, based on the phone
   25    records.
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 124 of 128 PageID #:3727

                                                                                    124

    1               THE COURT: All right. Right. And so they'd have to
    2    get into it, and then -- I mean, once they get into it,
    3    downloading and all that stuff is a pretty quick proposition.
    4    It's just a question of waiting in line.
    5               Okay. You know, as you have heard me say in the
    6    past, my life is largely under the control of this large
    7    multidistrict proceeding I have. So I have a sense, though,
    8    that one of those cases that I have set for trial at the tail
    9    end of January is potentially going to go away. So what I'm
   10    hoping is that you might be able to set a trial date at the
   11    tail end of January or the beginning of February. Is that
   12    possible?
   13               MR. HAXALL: So are you talking about the week of the
   14    22nd or the 29th?
   15               THE COURT: 29th.
   16               MR. HAXALL: I think that should work, your Honor.
   17               THE COURT: Mr. Lipuma?
   18               MR. LIPUMA: I am free, Judge.
   19               THE COURT: Okay. That's the trial. And I'll have
   20    to get -- my substitute courtroom deputy isn't in here, so I
   21    am going to set it for trial on the 29th of January at 9:45.
   22               I want to have a status date, which will probably end
   23    up being the -- well, which, depending upon what comes out of
   24    this production of this other informant file, may be the date
   25    that I rule on it. I am going to cross my fingers on this
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 125 of 128 PageID #:3728

                                                                                    125

    1    one.
    2               So how available are you on the morning of the 22nd,
    3    which is the day before Thanksgiving? If anybody is going out
    4    of town, just tell me. I won't do it on that date.
    5               MR. LIPUMA: I am, Judge.
    6               THE COURT: You're one of them that's going out of
    7    town. Okay.
    8               MR. LIPUMA: I can do it before that, the --
    9               THE COURT: No, I can't, because I'm going to have a
   10    trial. So now I'm basically just going to have to dictate a
   11    date to you. And I know you may still be on trial. I don't
   12    know --
   13               MR. HAXALL: Actually, we should be wrapping up.
   14               THE COURT: Okay. Afternoon of the 29th.
   15               MR. HAXALL: November 29th?
   16               THE COURT: Yeah.
   17               MR. LIPUMA: Judge, also, I apologize. I could do
   18    the day before or the 27th or the 28th.
   19               THE COURT: I can't. If it's not the 29th, then it
   20    has to be the 30th, and there really are no other options,
   21    because then I am going to be out of town the week after that.
   22    I am not going to let this carry over.
   23               So pick between the 29th and the 30th.
   24               MR. LIPUMA: I'm out of town on the 30th, so...
   25               MR. HAXALL: Is there a time that works better for
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 126 of 128 PageID #:3729

                                                                                    126

    1    you?
    2               THE COURT: The problem is that at the end of a
    3    three-and-a-half-week trial with a jury in the box, I am not
    4    going to take an hour out, which is -- I mean, if I make an
    5    oral ruling on this, which is probably what I'm going to do, I
    6    am not going to do that to those 12 people. I just won't.
    7    So -- it's going to be at the very end of the trial. I just
    8    won't do it. My best guess is that that trial is going to end
    9    on the 28th, but we will probably take that whole day.
   10               MR. HAXALL: You wouldn't let them out at 4:00 and
   11    rule at the end of the day? No? Okay.
   12               THE COURT: Yeah, if you were to understand -- so the
   13    brain of the person presiding over the trial is only slightly
   14    less fried than the brain of the lawyers conducting the trial
   15    at 4:00 o'clock in the afternoon.
   16               MR. HAXALL: Sure.
   17               THE COURT: Actually, more fried because the lawyers
   18    actually get to do stuff. I just have to listen to it.
   19               MR. LIPUMA: If you are talking the 29th, Judge --
   20               THE COURT: I mean, I go back to the -- so you're not
   21    here at all on the 22nd? You can't do it in the morning of
   22    the 22nd?
   23               MR. LIPUMA: If it's between the 22nd and the 29th,
   24    I'll take the 22nd.
   25               THE COURT: Okay. So I am going to set it for 9:30
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 127 of 128 PageID #:3730

                                                                                    127

    1    on the 22nd then.
    2               If what happens on the -- when I get the in camera
    3    stuff, which I'll look at as soon as I get it, you know, if --
    4    let me put it this way. If I see something that I think ought
    5    to be turned over, what I'll probably do is whistle you in
    6    very fast, and then I'll probably just move that date. So I
    7    wouldn't maybe yet go cancelling anything. The quicker I get
    8    it, the quicker I'll look at it. The quicker I look at it,
    9    the quicker I'll let you know.
   10               MR. HAXALL: Judge, I don't know if this assists, and
   11    it probably doesn't assist, but I guess the --
   12               THE COURT: I have already made the decision that I
   13    need to see it.
   14               MR. HAXALL: I understand.
   15               THE COURT: If you are going to try to talk me out of
   16    it, don't waste your breath.
   17               There you go. Okay. Don't waste your breath. I
   18    want to see it.
   19               All right. Time is excluded through the next status
   20    date, and you'll get an order that sets all these dates.
   21               Thanks.
   22               MR. LIPUMA: Thank you, Judge.
   23       (Which were all the proceedings had in the above-entitled
   24    cause on the day and date aforesaid.)
   25
Case: 1:15-cr-00623 Document #: 394 Filed: 02/14/19 Page 128 of 128 PageID #:3731

                                                                                    128

    1      I certify that the foregoing is a correct transcript from
         the record of proceedings in the above-entitled matter.
    2
    3    Carolyn R. Cox                                 Date
         Official Court Reporter
    4    Northern District of Illinois
    5    /s/Carolyn R. Cox, CSR, RPR, CRR, FCRR
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
